 
 
Exhibit 10.1
 
Contract No.: LJ20070830
 
Daqing Longjiang Wind Farm Project
 
50 MW Wind Power Generator Set
Facilities
 
Purchase Contract
   
Signing Date: Nov. 15, 2007
Signed at：Wuhan



 
 

--------------------------------------------------------------------------------

 
  

1. Definitions
    4            
2. Subject of Contract
    6            
3. Scope of Supply
    6            
4 Contract Price
    8            
5 Payment
    9            
6. Delivery and Transport
    13            
7 Packing and Mark
    16            
8 Technical Service and Liaison
    19            
9 Quality Supervision and Inspection
    22            
10 Installation, Debugging, Commissioning and Acceptance
    26            
11 Claim
    30            
12 Insurance
    33            
13 Taxes and fees
    33            
14 Assignment, subcontracting and outsourcing
    34            
15 Change, modification, suspension and termination of contract
    34            
16 Force Majure
    36            
17 Settlement of Disputes of the Contract
    36            
18 Execution of Contract and Valid Period
    36            
19 Others
    37            
Appendix 1 Composing and technical performance of contract equipment
                 
Appendix 2 Supply scope of the seller and itemized price
                 
Appendix 3 Technical Materials and relevant documents offered by the seller
                 
Appendix 4 Technical training
                 
Appendix 5 Requirement and treatment of seller’s technicians
                 
Appendix 6 Treatment of the buyer’s employees
                 
Appendix 7 Project schedule
                 
Appendix 8 Check standard and method
                 
Appendix 9 Inspection of power curve and availability
       

 
2

--------------------------------------------------------------------------------




Appendix 10 Special tools, spare parts and consumables
                 
Appendix 11 Acceptance certificate form
                 
Appendix 12 DNA authentification
       


 
3

--------------------------------------------------------------------------------

 

The contract is signed by and between Daqing Longjiang Wind Power Co.,
Ltd.(hereinafter referred to as the buyer) and Wuhan Guoce Nordic New Energy
Co., Ltd. (hereinafter referred to as the seller ) with friendly negotiation.
The items are as follows:
 
1. Definitions
 
The terms that are used in this document and in the appendices are hereby
defined.
 
1.1 “The buyer” refers to Daqing Longjiang Wind power Co., Ltd.
 
1.2 “Seller” refers to Wuhan Guoce Nordic New Energy Co., Ltd.
 
1.3 “Contract” refers to this document and all parts of its appendices.
 
1.4 “Contract Price” refers to the part specified in Article 4 herein.
 
1.5 “Effective date” refers to the effective date of the contract specified in
Article 18 herein.
 
1.6 “Technical Materials” refers to documents (including drawings, various
captions, standards and various kinds of software) related to the design,
production, inspection, installation, debugging, acceptance and performance
acceptance test of the wind farm, and files applied to the correct running and
maintenance of the contractual wind farm.
 
1.7 “Contractual Equipments” refers to the machines, device, materials, things,
special tools, spare parts and all other things that are to be supplied by the
seller in accordance with the contract.
 
1.8 “Supervision” refers to that the buyer entrusts a qualified supervisory
organization to dispatch a representative or representatives to supervise the
quality of the key parts of the contractual equipments in ways of documentary
witness and on-site witness during the process of manufacturing the contractual
equipments. This kind of quality supervision does not relieve the seller of
liabilities for the quality of the contractual equipment quality.
 
1.9 “Performance Acceptance Test” refers to the test to be made in accordance
with the requirements of appendix 7 herein for inspection the guaranteed
performance value specified in the technical specifications.
 
1.10 “Pre-acceptance” refers to the acceptance entering quality guarantee period
after the completion of all the tests on and during the installation of
equipments supplied by the seller. See appendix 3 herein for pre-acceptance
certificate which is to be signed by both parties.

 
4

--------------------------------------------------------------------------------

 

1.11 “Final Acceptance” refers to the acceptance after the quality guarantee
period. If tests prove that both performance indexes of each generator and other
terms of the contract have been performed and the running of equipments are
satisfactory, the buyer will issue a final acceptance certificate on which both
the seller and the buyer will sign.
 
1.12 “Day, Month and Year” refers to the day, month and year by Gregorian
calendar; “Day” refers to 24 hours; “Week” refers to 7 days.
 
1.13 “Contractual Wind Farm” refers to Daqing Longjiang Wind Farm.
 
1.14 “Technical Service” refers to such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the seller.
 
1.15 “Site” refers to the site of the contractual wind farm. It is the place
where the buyer will install the contractual equipments.
 
1.16 “Spare parts” refers to the parts of the 50 generator sets and its
auxiliary equipments to be supplied according to this contract. The spare parts
list is shown in appendix 2.
 
1.17 “Commissioning” refers to the runs during the debugging stage of each
system or equipment of the wind power generator sets and the commissioning stage
of the wind farm.
 
1.18 “Generator sets” refers to a complete set of equipments consisting of wind
power generator sets and their auxiliary equipments.
 
1.19 “Written Documents” refers to any manuscript, typed or printed documents
with an organization’s official seal.
 
1.20 “Sub-contractor” or “Sub-supplier” refers to another legal person and
her/his successor and an assignee with the approval of this legal person who are
subcontracted the five large parts within the contractual scope of supply by the
seller.
 
1.21 “Equipment Defect" refers to such situations that the contractual
equipments (including parts, raw materials, castings and forgings, and original
parts etc.) may not meet the requirement of performance and quality standard
specified in this contract as caused by design, fabrication error or ignorance
of the seller.
 
1.22 “Installation” refers to assembling, installing and connecting each part of
materials and equipments within contractual scope to the due locations at the
running site according to the drawings.

 
5

--------------------------------------------------------------------------------

 


1.23 “Debugging” refers to start of each wind power generator and the
360-hour-long inspection period for consecutive, unfailing, normal run of the
entire system.
 
1.24 “Quality Guarantee Period” refers to the period from pre-acceptance to
final acceptance.
 
1.25 “Overhaul” refers to regular maintenance and repairing according to the
wind power generator sets running manual.
 
2. Subject of Contract
 
2.1 Names, Specifications (Types) and Quantities of Equipments
 
This contract includes manufacturing, transportation, installation, debugging,
putting into production and quality guarantee of wind generator sets(excluding
manufacturing of fitted tower), and all the auxiliary equipments, spare parts,
special tools, consumable materials etc., drawings, each technical service,
technical trainings, and necessary technical materials for assembling,
inspection, training, technical service, installation, debugging, performance
test, normal running and maintenance. See appendix 2 in detail.
 
2.2 See appendix 1 for the technical performances of contract equipment, and See
appendix 9 for the technical guarantee parameters of the contract equipment by
the seller.
 
2.3 The seller shall be liable for the engineering design related to the
contractual equipments and provide technical materials.
 
2.4 All the equipments supplied by the seller shall be totally new,
technologically advanced and mature and reliable, and be marked with mechanical
processing equipment and test method. Materials used for the equipments must be
attached with qualification certificate.
 
2.5 Delivery condition for the contractual equipment is: on-site delivery at the
buyer’s project site. The seller is responsible for applying for train
wagon/ship program and contacting related affairs about railway/waterway
transport and for transporting the goods to the designated site by the owner.
 
3. Scope of Supply
 
3.1 Scope of contractual equipment supply provided the seller:
 
6

--------------------------------------------------------------------------------


 
3.1.1 Scope of equipment supply of the first batch
 
S.N. 
 
Name of contractual
equipment 
 
Type or
specification 
 
Quantity 
 
Delivery time
 
Delivery
place 
                     
1
 
Wind generator sets
 
DW1.0/56
 
10 sets
 
Within 10 months after signing contract
 
On-site
                     
2
 
Central monitoring system
 
DW-CT02
 
1 set
 
Within 10 months after signing contract
 
On-site
                     
3
 
Spare parts
     
1 batch
 
Within 10 months after signing contract
 
On-site
                     
4
 
Consumables
     
1 batch
 
Within 10 months after signing contract
 
On-site
                     
5
 
Special tools
     
1 set
 
Within 10 months after signing contract
 
On-site
                     
6
 
Training (at home)
     
120 persons/days
 
Within 6 months after signing contract
 
On-site
                     
7
 
Training (abroad)
     
30 persons/days
 
Within 6 months after signing contract
 
On-site
                     
8
 
Instruction for installation and debugging
     
Entire process of installation and debugging
 
Within one week after equipments arrive at the site.
 
On-site
                     
9
 
Quality guarantee technical service
 
24 months
 
According to the demand
 
To begin after completing on-site installation
 
On-site
                     
10
 
Technical documents
     
10 sets
 
Before signing contract
 
On-site
                     
11
 
Transport and insurance
     
10 sets
 
Be handled before delivery
 
On-site



3.1.2 Supply scope of equipment of the second batch
 
S.N. 
 
Name of contractual
equipment 
 
Type or
specification 
 
Quantity 
 
Delivery time
 
Delivery
place 
                     
1
 
Wind generator sets
 
DW1.0/56
 
40 sets
 
Within 10 months after the beginning of the execution time in written form by
the buyer
 
On-site
                     
2
 
Spare parts
     
1 batch
 
Within 10 months after the beginning of the execution time in written form by
the  buyer
 
On-site
                     
3
 
Consumables
     
1 batch
 
Within 10 months after the beginning of the execution time in written form by
the  buyer
 
On-site
                     
4
 
Instruction for installation and debugging
     
According to the demand
 
Within one week after equipments arrive at the site.
 
On-site
                     
5
 
Quality guarantee technical service
 
24 months
 
According to the demand
 
To begin after completing on-site installation
 
On-site
                     
6
 
Technical documents
     
40 sets
 
Before signing contract
 
On-site
                     
7
 
Transport and insurance
     
40 sets
 
To handle before delivery
 
On-site

 
7

--------------------------------------------------------------------------------


 
3.2 The contractual scope of supply includes all the equipments, technical
materials, special tools, spare parts and consumables. Any item, which is not
listed in the invoice but should have been in the scope of supply by the seller
and is necessary for the requirement of the performance guarantee value of
contractual equipment meeting technical specifications, is found missing during
the process of executing the contract, the seller shall be responsible for
supplementing all the missing equipments, Technical materials, special tools and
spare parts, for which the incurred fees the buyer does not bear.
 
4 Contract Price
 
4.1 The contract price is the total price of the contract
 
The total price of this contract is 316,900,238 Yuan, which mainly includes:
 
(1) 50 equipments 287,500,000 Yuan (50 sets×5,750,000Yuan/set);
 
(2) The sum of other fees is 29,400,238 Yuan, which includes fees of technical
materials, technical service, taxes of contractual equipments, transportation
and incidental expenses from manufacturer to project site, insurance fee etc.
and all the other fees related to this contract.
 
4.1.1 Price of Contractual equipment
 
The price of this contractual equipment includes all the taxes, fees, and
technical material fees, transport fees from the manufacturer to project site,
insurance fees and all the equipment package fees.
 
4.1.2 Transportation and incidental expenses of the contractual equipments from
starting station (on board)/ dock (on board) to the delivery site are born by
the seller.
 
4.1.3 Insurance fees of the contractual equipments from starting station (on
board)/ dock (on board) to the delivery site are born by the seller.
 
4.2    Itemized price see annex 2.

 
8

--------------------------------------------------------------------------------

 


4.3    The above contractual price does not include fees for hoisting equipment
at the buyer’s site.
 
4.4    The total value of this contract does not vary within the effective
period of the contract.
 
5. Payment
 
5.1 Currency used in this contract is RMB.
 
5.2 Terms of payment: P.O. or T.M.
 
5.3 Payment for the contract price of the first batch of equipments paid in
accordance with the following terms:
 
5.3.1 Within 30 days from the date when the contract comes into force, the buyer
will pay five percent (5%) of the total price of the contract, i.e. 15,845,000
Yuan to the seller as deposit money.
 
5.3.2 Within 60 days from the date when the contract comes into force, the buyer
will pay twenty five percent (25%) of the price of the first batch of
equipments, i.e. 15,687,500 Yuan, as payment in advance, to the seller upon
receiving the following receipt of the seller which is found in order by the
buyer.
 
a) Issue a receipt with amount of twenty five percent (25%) of the contract
price of the seller’s company sealed with the special financial stamp of the
seller’s company, indicating such contents as product name, amount, unit price,
total price and contract No. etc.
 
5.3.3 When the equipments arrive at the site, the buyer will pay thirty five
percent (35%) of the price of the first batch of equipment, i.e. 22 151 500 Yuan
to the seller after receiving the goods delivered within the specified time
according to the delivery progress by the seller upon receiving the following
documents of the seller which are found in order by the buyer:
 
a）   Two originals and three duplicate copies of detailed packing list;
 
b）   Two originals and three duplicate copies of manufacturer’s quality and
quantity certificates;
 
c）   Tow originals and three duplicate copies of receipt sealed with special
financial stamp issued by the seller’s company equivalent to thirty five percent
(35%) of the price of the first batch of equipment, i.e. 21,976,500 Yuan,
indicating such contents as product name, amount, unit price, total price and
contract No. etc..


d）   Three copies of delivery receipt/railway transport document/truck
receipt/shipping document;
 
9

--------------------------------------------------------------------------------


 
e）   Copies of shipping notification to the buyer to notify him of the starting
time of shipment, arriving time, quantity, weight and amount etc. of the goods
24 hours after delivery by the seller;
 
f）    Two originals and three copies of origin certificate of products.
 
5.3.4 After the on-site debugging is completed, the buyer will pay thirty
percent (30%) of the price of the first batch of the equipments, i.e. 18,837,000
Yuan to the seller after the seller completes equipment installation and
received the following documents of the seller in accordance with the contract
which are checked by the buyer:
 
a）   Issue a receipt sealed with special financial stamp issued by the seller
equivalent to thirty five percent (30%) of the price of the first batch of
equipment, i.e. 18,837,000Yuan, indicating such contents as product name,
amount, unit price, total price and contract No. etc..
 
b）   Three pre-acceptance certificates issued by the buyer proving that the
seller has completed equipment installation and debugging in accordance with the
contract;
 
c）   At the same time submit to the buyer the value-added invoice of the
contract price of the first batch equipment (the sum is 100% of the contract
price of the first batch of equipments, one in original and four in duplicate
copies).
 
5.3.5 Payment condition for quality guarantee deposit: the quality guarantee
deposit is five percent of the contract price of the first batch of equipments
i.e. 3,139,500 Yuan upon receiving the following documents of the seller which
are found in order by the buyer:
 
a）   Two originals and two copies of the final acceptance certificates signed by
representatives of both parties;
 
b）   Issue a receipt sealed with special financial stamp issued by the seller’s
company equivalent to five percent (5%) of the price of the first batch of
equipment, indicating such contents as product name, amount, unit price, total
price and contract No. etc.;


c）   The buyer has the right to deduct from the above mentioned payment from the
claim or penalty that the seller shall pay.
 
10

--------------------------------------------------------------------------------


 
5.4 Payments for the contract price of the second batch of equipments are paid
in accordance with the following terms:
 
5.4.1 Within 30 days after the seller receives the written notification of the
buyer and the production of the second batch equipments start, the buyer pay
twenty five percent of the total contract price of the second batch of
equipments, i.e. 63,527,500 Yuan, as payment in advance to the seller after
receiving the following references and find them in order:
 
a) Issue a receipt with amount of twenty five percent (25%) of the contract
price of the seller’s company sealed with the special financial stamp of the
seller’s company, indicating such contents as product name, amount, unit price,
total price and contract No. etc.
 
5.4.2 When the equipments arrive at the site, the buyer will pay thirty five
percent (35%) of the price of the second batch of equipment, i.e. 88,938,500
Yuan to the seller after receiving the goods delivered within the specified time
according to the delivery progress by the seller upon receiving the following
documents of the seller which are found in order by the buyer:
 
a）   Two originals and three duplicate copies of detailed packing list;
 
b）   Two originals and three duplicate copies of manufacturer’s quality and
quantity certificates;
 
c）   Issue a receipt sealed with special financial stamp issued by the seller’s
company equivalent to thirty five percent (35%) of the price of the second batch
of equipment, i.e. 88,938,500 Yuan, indicating such contents as product name,
amount, unit price, total price and contract No. etc..
 
d）   Three duplicate copies of delivery receipt/railway transport document/truck
receipt/shipping document;
 
e）   Copies of shipping notification to the buyer to notify him of the starting
time of shipment, arriving time, quantity, weight and amount etc. of the goods
24 hours after delivery by the seller;
 
f）    Two originals and three duplicate copies of origin certificate of
products.

 
11

--------------------------------------------------------------------------------

 


5.4.3 Pay thirty percent (30%) of the price of the first batch of the
equipments, i.e. 76,233,000 Yuan to the seller after the seller completes
equipment installation in accordance with the contract upon receiving the
following documents of the seller which are found in order by the buyer:
 
a）   Issue a receipt sealed with special financial stamp issued by the seller’s
company equivalent to thirty percent (30%) of the price of the second batch of
equipment, i.e. 76,233,000 Yuan, indicating such contents as product name,
amount, unit price, total price and contract No. etc..
 
b）   Three certificates issued by the buyer proving that the seller has
completed equipment installation and debugging in accordance with the contract.
 
5.4.4 Payment condition for quality guarantee deposit: the quality guarantee
deposit is five percent (5%) of the contract price of the second batch of
equipments i.e. 12,705,500 Yuan upon receiving the following documents of the
seller which are found in order by the buyer:
 
a) Two originals and two copies of the final acceptance certificates signed by
representatives of both parties;
 
b) Tow originals and three duplicate copies of receipt sealed with special
financial stamp issued by the seller’s company equivalent to five percent (5%)
of the price of the second batch of equipment, indicating such contents as
product name, amount, unit price, total price and contract No. etc.;
 
c) The buyer has the right to deduct from the above mentioned payment from the
claim or penalty that the seller shall pay.

 
12

--------------------------------------------------------------------------------

 

6. Delivery and Transport
 
6.1 The delivery date and sequence of this contract equipment shall meet the
requirement of equipment installation progress and sequence of the project to
guarantee the timeliness and completeness of equipment. The contract equipments
should be delivered as a whole as possible. Special tools and spare parts are
shipped with the first batch of contract goods.
 
6.2 Delivery place: the delivery place of the contract equipments is the buyer’s
project site.
 
6.3 Within 45 days from the date when the contract comes into force, the seller
shall provide names, total weight, and total volume of each batch of goods,
primary delivery plan of delivery date and total product lists under the terms
of this contract and total packing lists (including one disc or disk). 30 days
before the start of the expected shipment of each batch of goods, the seller
shall notify the buyer of content of each item in article 6.5 with fax.
 
6.4 The seller shall deliver the goods to the destination designated by the
buyer the buyer’s project site, and shall be responsible for all the affairs for
delivering the goods to the destination designated by the buyer including
insurance and middle-way storage specified in the contract and the related fees
shall be contained in the contract price; the seller delivers goods at one time
and the actual delivery date shall be considered as the day when the goods
arrive the site. This date shall be the basis for calculating the penalty for
later delivery of good hereof.
 
6.5 Within 24 hours after the goods are ready and shipping vehicles/ships are
sent off, the seller shall notify the seller of the following contents about
this batch of goods.
 
a）   Contract No.;
 
b）   Goods delivery starting date;
 
c）   names, codes and price of good;
 
d）   Gross weight of goods;
 
e）   Total volume of goods;
 
f）    Total packed quantities;

 
13

--------------------------------------------------------------------------------

 


g）   Handing-over railway station/dock name/vehicle license No./ship License No.
and waybill No.;
 
h）   Names, weight, volume and quantities of each product exceeding 20 tons in
weight and 9m×3m×3m in size. Center of gravity and hoisting point must be
indicated for each piece of such equipment (part) with sketches attached.
 
i）    For special products (equipments or substances having special requirement
for environmental factors such as temperature and vibration and explosive,
flammable and poisonous substances and other dangerous products), special
indications must be made for its name, code, quality, special protective
measures, storage method and accident treatment methods.
 
The seller shall at the same time airmail to the buyer one original and six
duplicate copies of a detailed equipment list containing equipment code,
specification, quantity, gross weight, total volume and size (length, width and
height), unit price, total price, shipment starting place, shipment ready date,
estimated arriving date and special requirements and attentions during
transporting and storing process. For large parts exceeding 15 tons and 15m, 2m,
2m in length, width and height respectively and parts with special shape, the
seller shall airmail to the buyer one original and three duplicate copies of an
appearance drawing indicating center of gravity and hanging point. Within 5 days
after shipment, the seller shall send to the buyer a set of the following
nonnegotiable documents with express mail:
 
a）   Commercial invoice
 
b）   Packing list/weight list
 
c）   Certificates of quality and quantity
 
d）   Copies of transport documents
 
6.6 Products not invoiced shall be delivered on the basis of installation
progress.
 
6.7 Before the ending of quality guaranteeing period, in case that spare parts
in the buyer’s storage for replacing damaged equipment or parts are used because
of the damage or potential deflect caused by the seller’s error or neglect, the
seller shall be responsible for supplement all the used spare parts for free,
and the seller shall transport them to the designated destination railway
station/dock not later than 60 days with the knowledge of the buyer.

 
14

--------------------------------------------------------------------------------

 


6.8    The seller shall, in accordance with the provision, provide Technical
materials needed for wind farm design, construction supervision, debugging,
test, inspection, training, running and maintenance to the sell batch by batch.
The seller shall give the technical materials to the buyer with express mail or
delivery within 6 weeks after the execution of the contract. Each set of
technical materials shall contain one original and six duplicate copies of a
detailed packing list. Provide 3 sets of Technical materials and relevant discs
for equipment of each set according to the provision. A list of the above
mentioned Technical materials shall be listed.
 
6.9    The Technical materials are usually delivered in the way of postal
express. After each batch of Technical materials are delivered, the seller shall
notify the buyer of the delivery date, mail No.; detailed list of Technical
materials, quantity and weight and contract No. etc. with fax within 24 hours.
 
6.10  The actual delivery date is considered as the postal mark date on the
consignment notice of the postal department. This date will be used as the basis
for delay penalty calculation for any late document delivery according to
article 11.10 of the contract. If it is found that technical materials are
missed, lost or damaged after checked by representatives of the buyer or seller,
and not caused by the  buyer, the seller shall supplement and provide to the
site the missed, lost or damaged parts thereof for free within 14 days (7 days
for urgent affairs) upon receiving notification of the  buyer. If the Technical
materials are missed, lost or damaged because of the buyer, the seller shall
supplement and provide to the site the missed, lost or damaged parts thereof
within 14 days (7 days for urgent affairs) upon receiving notification of the
buyer and the fees are born by the buyer.
 
6.11  The buyer can dispatch a representative to the seller’s factory and
shipment station to check packing quality and monitor loading situation. The
seller shall inform the buyer of the delivery date 20 days in advance. If the
representative of the buyer can not participate in inspection in time, the
seller has the right to send out goods. Inspection and monitoring of the above
mentioned representative may not relieve the seller of its due liabilities.
 
6.12  The seller is required to delay equipment delivery because of the
buyer(when the equipment fabrication is already completed), the buyer shall bear
storage fee and maintenance fee if necessary.
 
6.13  The seller is liable for the loss of good during delivering process.
 
6.14  Station of arrival: Beidagang, Bayan Chagan village, Mongolian
self-government county of Duerbote.

 
15

--------------------------------------------------------------------------------

 


6.15  Goods acceptance unit: Daqing Longjiang Wind power Co., Ltd.
 
6.16  Mailing address of technical data
 
Unit: Daqing Longjiang Wind power Co., Ltd.
     Address: ICBC Building, No. 37 of Dongfeng Rd. Saertu district, Daqing
city.
     Zip code: 163311
     Fax: 0549-4621899
     Tel.: 0459-4627259
     Contact: Lin Baojun
 
7 Packing and Mark
 
7.1 All the goods delivered by the seller shall comply with provisions in
GB191-73 packing, storage and shipping direction mark and firm packages
applicable to long-distance transport, repetitious moving, loading and unloading
specified by the national supervisory organ. The packaging shall be complete and
intact during transport, loading and unloading process equipped with
vibration-reducing and impact-proofing measures. If the packages can not prevent
the equipments from damages caused by vertical and horizontal added speed during
transport, loading and unloading process, the buyer shall solve the problem in
the design structure of equipments. The packaging shall be equipped with
protective measures for preventing humidity, mold, corrosion and rust when
needed according to equipment characteristics. Consider to prevent freezing when
in severe winter. Deliver the goods safely to the installation site, ensuring
there is no any damage or corrosion of the goods. Before product packaging, the
seller is responsible for inspection and cleaning without foreign things left
and guaranteeing complete parts and components.
 
7.2 The seller shall clearly mark component No. and part No. in the installation
daring for each bulked parts and components within the packing box.
 
7.3 The seller shall print the following marks at the four neighboring sides of
each packing box in Chinese characters with striking unfading paint.
 
a）   Contract No.;
 
b）   Shipment station/dock;
 
c）   Destination station/dock;
 
d）   Names of supply and receiving units;
 
e）   Name of equipment, set No. and drawing No.;
 
16

--------------------------------------------------------------------------------


 
f）    Box No./Piece No.;
 
g）   Gross weight/net weight (kilogram);
 
h）   Volume (length×width×height, expressed with mm).
 
    For goods with or exceeding two tons, the side of the packing box shall be
indicated with center of gravity and hoisting point with common mark and pattern
for the convenience of loading, unloading and transport. According to the goods
features, different requirement for loading, unloading and transport, such words
as “gently place” “no upside-down” and “anti-rain” shall be brushed on the
packing box.
 
For nude packed goods, the above mentioned relevant contents shall be indicated
with metal label or directly on the equipment. Large goods shall be equipped
with sufficient support or packing cushions.
 
7.5 Within each packing box, detailed packing list for names of sub-items,
quantity, price and set No., qualification certificate and related equipment
technical materials etc. shall be attached.  One technical instruction and one
quality certificate for product acceptance respectively should be in the packing
box of the purchased parts. Another two packing lists shall be sent by mail.
 
7.6 Spare parts listed in the contract shall be packed respectively according to
each set of equipment, and indication shall be made at the external side of the
packing box as one-time delivery.
 
7.7 Spare parts shall be packed separately, and in accordance with article 7.2,
special tools shall also be separately packed. Special tools and spare parts are
shipped with the main contract goods.
 
7.8 Bulked parts for equipment of each set shall adopt good packing method and
put into suitable box, and send out within one vehicle if possible to reduce
transport fees.
 
7.9 Latticed box and/or similar packages shall be capable of containing
equipments and spare parts that may not be stolen or damaged by other substances
or rain.
 
7.10 All ports of all pipes, pipe fittings, valves and other equipments must be
protected with covers or otherwise properly protected.
 
7.11 The seller and/or other sub-contract shall not indicate any two boxes with
one box No..

 
17

--------------------------------------------------------------------------------

 


7.12 For goods with bright and cleaning process surface in need of accurate
assembly, the process surface shall be protected with fine and durable layer (no
paint is allowed) to prevent the occurrence of rust corrosion o r damages before
installation.
 
7.13 The seller shall, 6 weeks after the contract comes into force, use packages
applicable for long-distance, repetitious moving, rain prevention and humidity
prevention for the Technical materials delivered and files together with
equipments. The cover of each technical material package shall indicate the
following contents:
 
a）   Contract No.;
 
b）   Names of supply and receiving units;
 
c）   Destination station/dock;
 
d）   Gross weight;
 
e）   Box No./Piece No..
 
Within each material package, one original and two duplicate copies of a
detailed list of technical materials indicating Technical materials’ sequence
No., Document Item No., Name and pages shall be attached.
 
7.14 Where the good are damaged or lost because of the bad packing or keeping of
the seller, anytime or anywhere, once validated, the seller shall be responsible
for timely repairing, replacement or compensation according to Article 11 of
this contract. When the goods are damaged or lost during the transport, the
seller is responsible for negotiate with insurance company and
transport-undertaking department, and at the same time shall supplement the
goods as soon as possible to the buyer to meet the demand of construction
period.
 
7.15 The buyer shall return to the seller the special packing box and frames for
multiple uses after the parts and components are delivered and confirmed (the
seller shall bear the fees).
 
7.16 Within 5 working days after the equipment transport, the seller shall
inform the buyer of storage and transport methods with fax and the buyer shall
strictly follow the direction as possible.
 
7.17 If the contract equipments are damaged or lost because of the incorrect
packing by the seller before loading and shipment, the seller shall be
responsible for replacing, repairing and compensating according to the contract.

 
18

--------------------------------------------------------------------------------

 


8 Technical Service and Liaison
 
8.1   The seller shall timely provide such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the seller.
 
8.2   The seller shall send representatives to the site of the contractual wind
farm to provide technical service and instruct the buyer through the process of
installation, partial commissioning, debugging and start-up according to the
Technical materials from the seller. And the seller shall also be liable for
settlement any problem concerning manufacture quality and performance that
arises during installation, debugging and commissioning.
 
8.3   The seller shall submit the plan for carrying out the services stated in
item 8.1 and 8.2 in duplicate to the buyer by mail within 60 days after the
contract comes into effect.
 
8.4   Both parties shall determine the frequency, time and place of the
technical liaison meeting within 30 days after the contract comes into effect.
 
8.5   The seller is under the obligation to invite the buyer to participate in
the seller’s technical design when necessary and is also liable for the
interpretation of the design.
 
8.6   In case there are big problems that call for the immediate negotiation of
both parties, either of the two parties can propose a meeting and generally the
other party shall agree to attend the meeting.
 
8.7   As to each meeting and other types of liaison, the meeting or liaison
minute shall be signed and enforced by both parties. In case the contract terms
and conditions are to be amended, it shall be approved by the legal
representative of both parties and the amended version shall be the standard.
 
8.8   In case the seller is to amend the scheme for installation, debugging,
running and technical service proposed by the seller and confirmed by both
parties at the meeting, the seller shall inform the buyer in written form for
confirmation. In order to meet the requirements of site conditions, the
buyer has the right to suggest alteration or amendment and shall inform the
seller in written form. The seller shall take full consideration and meet the
requirements of the buyer as possibly as it can.
 
8.9   The seller or the buyer has the right to distribute the materials related
to the contractual equipments provided by the counterpart to all parties
involved in the project, and no forms of tort thus arises. However, in no
circumstances shall the materials be provided to the third party who is not
involved in the project.

 
19

--------------------------------------------------------------------------------

 


8.10 As to the materials of the seller and the buyer which are sealed with
“CONFIDENTIAL”, both parties undertake the confidentiality liabilities and
obligations.
 
8.11 In case the seller’s sub-contractor needs part of the technical service
related to the contractual equipments or works in the site, it shall be
organized by the seller and approved by the buyer. All the expenses shall be
borne by the sub-contractor itself.
 
8.12 The seller (including subcontracting and outsourcing) shall undertake the
full liability for supply, equipment, technical interface and technical service
involved in the contract.
 
8.13 As to other equipments connected with the contractual equipments, the
seller is under the obligation to provide interface and technical cooperation
and no other expenses thus arises beyond the contract price.
 
8.14 The technicians who are sent to the site by the seller to offer services
shall be experienced and competent. The technicians shall be confirmed by the
buyer within 60 days after the contract comes into effect. The buyer has the
right to suggest replacing those who fail to meet the requirements, and the
seller shall assign new technicians recognized by the buyer. In case the seller
fails to make a timely reply to the request for replacing incompetent
technicians by the buyer, it shall be regarded as the delay of the project
according to item 11.11.
 
8.15 The seller shall be liable for the loss caused by the technicians’
negligence or faults in instructing the installation, debugging and
commissioning or by the seller’s failure in assigning personnel for instruction
according to the requirements.
 
8.16 Specific requirements for technical service and liaison
 
8.16.1 Technical materials and design of liaison meeting
 
 The seller and the buyer shall prepare technical materials for technical
liaison meetings. The content, time, place and participant of the meetings shall
be determined by both parties. As to the scope of the seller’s technical
materials, please refer to appendix 6 — list of technical materials
 
In the course of designing and interpreting, solution for problems shall be
reached by all parties so as to ensure the economy and efficiency of the project
and the reliability of technology.
 
The acceptance of the technical materials by the buyer does not exempt the
buyer from any liability in the contract.

 
20

--------------------------------------------------------------------------------

 


8.16.2 Drawing, planning and calculating
 
The seller shall prepare essential detailed drawings. The drawings shall be
authentic and complete so that the buyer can consider the design of the project
accurately.
 
The seller shall examine the drawings provided by the subcontractors in terms of
dimension, components size and materials and sign the date of approval when they
are considered to be up to the requirements and technical criteria. In case the
drawings are not accurate or with error, the seller shall return them to the
subcontractor for amendment before submitting them to the buyer.
 
The drawings submitted by the seller shall be noted with names of the drawings
and confirmed by both the seller and the subcontractor. The drawings shall be
supplied according to the specified number of copy.
 
The drawings are supplied by filling in the assignment note/form with serial
number and caption.
 
Each drawing has one caption, serial number, issue number and scale.
 
Each drawing shall adopt metric scale and be note with proportion.
 
Design the calculation tables that can be checked and the calculation in
manuscript are not accepted
 
The drawings for final installation and running shall be regularly renewed. In
the process of debugging, the renewed drawings shall be examined by the seller
and confirmed by the representative of the buyer. The “as-built drawings” shall
be based on the renewed drawings.
 
The seller shall prepare the final complete drawings, i.e. the “as-built
drawings” which are to be one part of the final operation and maintenance
manual. After the final drawings are completed, the seller shall provide them in
quintuplicate to the buyer.
 
All documents shall be specific enough for the buyer to operate each part of
maintenance, disassembly and debugging.
 
8.16.3 Training program
 
o The seller’s liability of training: the seller shall bear all the buyer’s
expenses on transport, accommodation, training materials as well as other
expenses during the training in the seller’s factory; the seller is also liable
for the second-round training in the course of installation and debugging.
 
o The seller’s commitment for the training effect: The seller must guarantee
adequate training time and training quality and ensure the technicians from the
buyer can master the skills in full maintenance of the equipments.

 
21

--------------------------------------------------------------------------------

 


8.16.4 Others
 
According to the contract, during the operating period of the equipments, the
seller and the buyer shall answer the questions concerning the design and
technology posed by the counterpart.
 
Besides the formal training, the buyer has the right to send technicians to the
seller to receive training at their own expenses.
 
During the period of training, the personnel from the buyer shall be permitted
to have access to the seller’s workshop and similar operating equipments for the
sake of installation, debugging and maintenance.
 
8.16.5 Time for maintenance of wind power generator breakdowns: On receiving the
maintenance notification from the buyer, the seller shall arrive at the site
within 36 hours after ascertaining the status of the breakdown.
 
9 Quality Supervision and Inspection
 
9.1   Supervision
 
9.1.1 The seller should offer design, fabrication and inspection standard
catalog for the contract to the buyer in 30 days on the date when the contract
takes effect.
 
9.1.2 The buyer will consign supervision units who are qualified or delegate
representatives, together with identifiers from the seller, to do equipment
construction supervision and test before leaving factory to understand the
instance of equipment assembling, inspection, testing and casing quality, and
sign. The seller has the responsibility to cooperate with supervisors to offer
relative data and standards without assuming any charge from them in time.
 
9.1.3 Supervising range and detailed supervising testing/witness item include
full course of products involved in the contract.
 
9.1.4 The seller should offer data follows to the supervising test of factory
stationed representatives and supervising representatives:
 
9.1.4.1 When delivering equipment materials according to the contract, producing
plan of the whole equipment and producing schedule and inspection project per
month should be offered.
 
9.1.4.2 Offer supervising content and inspection time for equipment 7 days
before action.
 
9.1.4.3 Offer standards (including factory standard), drawing, data, craftwork
and practical craftwork course, inspection record, relevant files and copies
related to the equipment supervision in the contract.
 
9.1.4.4 Give working and living convenience to the supervising representatives.

 
22

--------------------------------------------------------------------------------

 


9.1.5 Supervising inspection/witness (usually on-site witness) should not affect
the producing schedule in gear (not including shutdown inspection when
significant problem appears), and should take practical producing course of the
seller into account. If supervising representatives can not arrive to the locale
on the informed time from the seller, testing work of the seller’s factory can
be on the rails, with the results in effect, but the supervising representatives
have the right to know, consult and copy the report and results of inspection
and testing after (assignment to documentary witness). If the seller checks
separately without informing supervising representatives, the buy will not
accept the inspection results, and the seller should test with the seller’s
representatives on the site.
 
9.1.6 Through supervision, when finding equipments and materials not matching
standards and casing in the contract, supervising representatives have the right
to make remarks and not to sign. And the seller should improve to ensure product
quality. No matter the supervising representatives know or claim to know, the
seller has the responsibility to tell initiatively and timely the big quality
defects and problems through fabrication of contracted equipment. Keeping back
is not allowed and the seller should not handle separately when the supervising
unit knows nothing about it.
 
9.1.7 No matter supervising representatives are concerned with supervision and
leaving factory check, or supervising representatives attend supervision and
inspection, and sign the supervision and check report, it can not be considered
as the seller unchaining the quality insurance responsibility under contract
item 11, and it can not prevent the responsibility the seller should take on the
equipment quality.
 
9.2  Factory Inspection and Open package inspection
 
Factory Inspection:
 
9.2.1 The seller should check and test the product under quality test project in
appendix 7. The seller should offer quality certification, or quality
certification of the producer the seller affirms, including physics and
chemistry analysis certification. The seller should take all charge on check and
test. And the seller should inform the buyer the exact date 2 weeks in advance
before equipment check and test.
 
9.2.2 All contracted equipment/parts (including subcontracting and outsourcing)
applied by the seller should be check and test strictly through producing
process, and parts and/or the complete machine should be equipped and tested
before leaving factory. All check, test and assembling should be recorded
formally. And acceptance certification, as a part of technique data, should be
posted to the buyer for data save. Besides, the seller should offer acceptance
certification and quality certification in random files.

 
23

--------------------------------------------------------------------------------

 


9.2.3 Identifiers from the buyer have the right to make remarks when they find
defects on the equipment or unconformity to the contract. The seller should
think over and adopt necessary measure to eliminate the defects, and all fees
shall be born by them. After deflects are cleared, the seller should test and
check once again, with all fees born by the seller.
 
9.2.4  Quality inspection and testing made by identifiers from the seller in
fabricating factory of the seller does not equal to open package inspection and
testing after the equipment reaches the building site, so the seller should
still take quality responsibility.
 
9.2.5 The seller should offer necessary working facilities, technical data,
drawing, testing tools and outfits to the buyers for free.
 
Open package inspection:
 
9.2.6 When products reach the destination, the buyer should reach the locale
within 4 days after receiving the notice from the seller on his own expense, and
check the casing, appearance and amount according to the waybill and packing
list together with the buyer. Any unconformity that is affirmed to be the
seller’s responsibility by the two parties should be solved by the seller. After
the product reaching the locale, the buyer should open the box and test the
amount, specs and quality as soon as possible. The buyer should inform the date
of box opening test to the seller 2 day before test, and the seller should sent
identifiers to attend locale test. The buyer should give working and living
convenience to the identifiers from the seller. If the seller’s personnel do not
reach the locale on time, the buyer has the right to open the box and test
separately, and the test results and records have the effect to both sides and
are the evidence in effect when the buyer claims compensation to the seller.
 
9.2.7 When any damage, defect, shortage or unconformity to quality standard and
criterion in the contract on the equipment for the seller’s reason is found
through locale test, record should made and be signed by both parties, each side
keeping one as the gist for claiming repairing and/or changing and/or
compensation; if the seller asks the buyer to repair the equipment, all the
repairing charge should be taken by the seller; if damage or shortage for
the  buyer’s reason are found, the seller should offer or change relevant parts
as soon as possible after receiving notice from the  buyer, with all charge
taken by the  buyer.

 
24

--------------------------------------------------------------------------------

 


9.2.8 If the seller dissents the requirements of repairing, changing and
compensation from the buyer, he should bring forward it within 7 days after
receiving written notice from the buyer, or the requirements will come into
existence. If dissenting, the seller should send representatives to the locale
on his own expense to test again within 15 days after receiving the notice.
 
9.2.9 If representatives from the two parties can not be unanimous on the test
records, they can consult wind farm testing institution to test. The test
results have sanction to both sides and the test charge should be taken by the
responsible party.
 
9.2.10 When receiving compensation claim from the buyer under the contract
items, the seller should repair, change or reissue the shortage as soon as
possible, all charge, including fabricating, repairing, carriage, and insurance
should be taken by the responsible party. The compensation claim laid before
will be deducted from contract fulfilling guarantee or the next payment by the
buyer.
 
9.2.11 For the repairing or changing time of equipment or parts for the seller’s
reason, under the principle that without affecting the building progress, but no
later than 7 days after finding the defect, damage or shortage, or it will be
solved under item 11.11.
 
9.2.12 The time of the buyer claims for compensation on the tested product will
be not later than 180 days after products’ reaching on equipment storing field
of contracted wild farm.
 
9.2.13 Inspection in item 9.2.2 to item 9.2.10 is only for the test of arrival
products. Though no problem is found or the seller has changed or repaired under
compensation claim, it can not be taken as the seller’s unchaining of quality
assurance responsibility under item 11.
 
9.3   Quality Check and Accept of Fan Tower and Fan Foundation
 
Quality Check and Accept of Fan Tower: the seller should send personnel to
attend the quality check and accept of the tower when leaving factory, and signs
and issues tower leaving factory quality check and accept certification together
with the buyer and tower producing and supervising party.
 
Quality Check and Accept of Fan Foundation: the seller should send personnel to
attend the quality check and accept of finish of fan foundation, and signs and
issues tower foundation finish quality check and accept certification together
with the buyer and supervising party.
 
25

--------------------------------------------------------------------------------


 
10 Installation, Debugging, Commissioning and Acceptance


10.1 The contract equipments are installed, adjusted, run and maintained see
appendix 2.
 
.10.2 The acceptance after the completion of the contract equipment installation
shall be conduced according to the requirement of the installation check list in
appendix 8.
 
10.3 After the contract equipment is finished installation, the seller shall
dispatch people to instruct debugging and solve equipment problems during the
debugging as possible. The time needed for settlement equipment problems shall
not exceed 14 days, otherwise it will be treated as delaying construction period
according to article 11.11.
 
10.4 Performance acceptance test shall be conducted after all the equipments of
each set run stably and run consecutively and stably for 360 hours. The buyer is
responsible for this acceptance test and the seller participates. After the
performance acceptance test is completed, and the contract equipments reach each
performance guarantee index specified by power curve and availability in
appendix 9, the seller shall sign the equipment performance pre-acceptance
certificate with the seller within 10 days. If the contract equipments can not
reach one or several indexes specified by the power curve and availability in
appendix 9, it is treated according to article 10.6 and 11.7.
 
10.5 Subject to the condition of not affecting safe and reliable run of the
contract equipments, if there is certain small flaw, and that the seller repairs
the above mentioned flaws within the agreed time by both parties, the seller may
agree to sign the performance pre-acceptance certificate.
 
10.6 If the first performance acceptance test can not reach one or several
performance guarantee values specified by the power curve and availability in
appendix 9, both parties shall analyze the reasons together and clarify
liabilities which shall be born by the responsible party for taking measures,
and within 30 days after the completion of the first acceptance test conduct the
second acceptance test and conduct commissioning that is consecutive, unfailing,
safe and stable for 360 hours.
 
10.7 After the second performance acceptance test, if there are still one or
several technical indexes that can not reach the performance guarantee values
specified by the technical specification of this contract, both parties shall
study and analyze reasons together and clarify liabilities: if it is because of
the seller, article 11 of this contract is executed; if because of the  buyer,
this contract equipment should be considered as passed the performance
acceptance, and within 10 days thereafter, the representative of the buyer will
sign the performance pre-acceptance certificate of this contract together with
the representative of the seller. But the seller is still obligatory to take
measures with the buyer to make the performance of the contract equipment to
reach the guarantee value.

 
26

--------------------------------------------------------------------------------

 


10.8 If the commissioning and performance acceptance test on the contract
equipments can not be made due to the  buyer’s reason, after 24 months after the
arrival of the contract equipment at the site, it will taken as passed final
acceptance, and within 10 days thereafter, the buyer shall sign the final
acceptance certificate together with the seller. 360 hours after the stable
running of the contract equipments, the delaying period of the performance
acceptance test caused by the buyer exceeds 5 days, within 10 days thereafter,
the buyer shall sign the performance acceptance certificate together with the
seller.
 
10.9 Whether the performance acceptance test of the contract equipment is made
once or twice, the buyer will issue the final acceptance certificate within 5
days after finishing claim from the day when the pre-acceptance certificate is
issued to 24 months according to the provision of article 11.4.
 
10.10 Performance acceptance certificate issued according to article 10.4 and
10.7 only prove that the equipment performance and parameters are accepted up to
the time when the performance acceptance certificate is issued according to the
contract requirement, but can not be considered as evidence for relieving
relevant liabilities of the seller for possible existing deflect that may cause
damage of the contract equipments. Likewise, the final acceptance certificate
shall also not be considered as evidence for relieving relevant liabilities of
the seller for possible existing deflect that may cause damage of the contract
equipments.
 
Potential deflect reforest to the potential danger of the equipment that can not
be found under normal situation during manufacturing and short-term running
process. The period of liability of the seller for correcting potential deflects
shall last till the termination of the 24 months guarantee period to the first
overhaul. When such potential deflect is found (through confirmation of both
parties), the seller shall repair or replace according to the specification of
article 6.7 and 11.3.1 hereof.
 
10.11 Anytime during the process of executing the contract, for the request of
the seller on inspection testing, retesting, repairing or replacing work out of
the need of the seller’s responsibilities, the buyer shall make arrangement to
cooperate with the above mentioned work. The seller shall bear fees for
repairing, replacement or labors. If the seller entrusts constructor of the
buyer to process and/or repair and replace equipment, or there is re-work caused
by the error of the design drawings of the seller, instruction errors of the
seller, the seller shall pay fees to the buyer according to the following
formula: (all the fees are calculated according to the rate at the time when the
fees happen).

 
27

--------------------------------------------------------------------------------

 


P=ah+M+cm
Among which P – total fees (Yuan)
a – labor fee (Yuan/hour·person)
h – Person time (hour·person)
M – Material fee (Yuan)
C – Set & shift number (set·shift)
M – Set & shift fee for each equipment (Yuan/set·shift)
 
10.12 Penalty for insufficient performance of equipment
 
When the equipment performance does not meet the requirement, the seller shall
repair it in time free of charge until the requirement is met. If the
requirement still can not be met after correction, for each lowering percentage
point of power curve, the penalty is 1% of the price of each equipment; for each
lowering percentage point of availability, the penalty is 1% of the total price
of each batch of equipments; but the final total penalty shall not exceed 5% of
the total price of the contract.
 
10.13 Work at workplace
 
10.13.1 Installation preparation
 
The installation plan of wind generator equipment is proposed by the seller and
handed to the buyer before installation and studied and approved by both
parties. Before installation, the seller’s people shall check once on the
delivered wind generator equipment and point out the final deflects caused by
transport or other reasons. These deflects will affect the quality guarantee for
the equipments delivered by the seller.
 
Before installation, technicians of both parties shall check whether the design,
drawings and materials of equipment are complete in an all-round way, and the
buyer is responsible for whether framework, earthwork and electricity etc. are
equipped with installation conditions.
 
10.13.2 Experienced technicians of the seller
 
The seller shall dispatch experienced technicians in charge of installation,
completion test and commissioning of the supplied equipments and instruments and
other possible necessary tests to ensure the installation may be done smoothly
according to the contract.

 
28

--------------------------------------------------------------------------------

 


10.13.3 Supervision of the seller’s employee
 
The seller’s employee will instruct the buyer’s employee responsible for
installation to complete the work according to the required preciseness and
quality.
 
10.13.4 Water, power and others
 
For the purpose of the engineering, the buyer will provide the seller with
working and living service facilities such as on-site water and power, offices,
and office equipments.
 
10.13.5 Safety measures
 
The equipment installation plan must put forward safety measures which shall be
observed by employees of both parties. Workers of both parties must observe all
the applicable safety rules on site.
 
10.13.6 Test after project completion
 
The test after project completion is made jointly by both the seller and the
buyer.
 
10.13.7 Commissioning
 
The commissioning of the equipments provided by the seller is conducted by the
seller and assisted by the buyer. The commissioning shall be conducted
immediately after finishing “test after project completion.”

 
29

--------------------------------------------------------------------------------

 

11 Claim
 
11.1 Quality warranty
 
11.1.1 Start point and termination of quality warranty
 
Quality warranty to the contract equipment to be supplied by seller starts from
the signature of acceptance certificate for individual works. Warranty period is
good for 24 months. At the end of warranty period, performance will be conducted
on contract equipment, especially for the reliability under the warranty.
 
At the end of 24-month quality warranty period, both parties will sign off
relevant certificates (final acceptance certificate) in triple copies of both
original and duplicate.
 
11.1.2 Extension of warranty period
 
If equipment availability proves to not meet specified requirement during
warranty period due to quality problems on seller side, 24-month warranty period
under this contract will be prolonged by the same period of down time and
maintenance time.
 
11.2 Seller guarantees all the equipment to be supplied under this contract is
fresh new, accommodating general and safe operation and demonstrating long life.
Also they must meet requirement specified in the contract. Equipment must be
fabricated with advanced, mature technology and best quality. Equipment must
demonstrate reliable and economical operation and is easy for maintenance.
 
11.3 Seller guarantees the technical materials to be provided as required in the
technical specification under the contract are integral and the contents are
correct and accurate. Such documents must accommodate design, installation,
commissioning, operation and maintenance of contract equipment. Warranty period
secured by seller for contract equipment will not expire until the buyer issues
acceptance certificate.
 
11.3.1Seller guarantees that the technical parameters for the equipment are
tested and proved by manufacturer. Their integrity also is qualified through
test to comply with contract. Drawings and document to be provided by seller
must be correct and free of errors, meeting requirement for design,
installation, commissioning, operation and maintenance.
 
During performance of contract, if the equipment provided by seller is found
defective and Technical materials are full of mistakes or rework or scrap are
caused to the project due to negligence by technicians of seller, seller should
immediately make repair or replacement at its own cost. If replacement is
needed, seller will take over all the costs to be incurred from occurrence to
the installation of new equipment is completed. Replacement or repair timing
should not be more than 30 days since the date when seller is proved to assume
the responsibility. If not, clause 11.11 will apply.

 
30

--------------------------------------------------------------------------------

 


11.3.2 If the buyer fails to follow the technical document, drawings,
instructions or follow the instructions given by site service technicians of
seller while carrying out construction, installation or commissioning and such
actions lead to equipment damage, the buyer will assume responsibility for
replacement and repair. However, seller has the obligation to provide needed
replacement parts. For parts urgently requested by the buyer, seller should
arrange the fastest delivery at its own cost.
 
11.3.3 To accommodate design, installation, commissioning, operation and
maintenance, seller will provide installation supervision, training to staffs of
the buyer and 24-month quality warranty as requested in the “service” part of
the contract.
 
11.4 After warranty expires, the buyer will issue within 30 days the certificate
of acceptance against contract equipment. The conditions are: Seller must finish
handling all the claims and compensation which are implemented by the buyer
prior to the expiry of such warranty. However, seller assumes no liabilities for
any abnormal maintenance or wrong operation or losses from normal wearing.
 
11.5 Within warranty period, if equipment is found defective and not conforming
to contract, it is deemed as responsibility of seller. In this case, the buyer
has rights to make claim against seller. In case of doubt by seller, clause
9.2.7 will apply. Otherwise, seller will provide immediate and free of chare
repair or replacement, claim or arrange other parties for repair work right
after seller receives notice from the buyer regarding the claim. Both parties
will arrive within 30 days of the claim request on site where equipment should
be replaced.
 
If minor defects are found with equipment, seller can make the replacement by
its own. The costs incurred will be borne by seller.
 
For the defects found during quality warranty, claim request which is presented
within 14 days after warranty period is still valid.
 
11.6 If defective equipment needs to be replaced or repaired due to fault on the
side of seller, such occurrence causes stop to delivery or delay to
installation, then warranty period will be prolonged by the period equivalent of
actual repair or replacement.
 
11.7 If equipment fails to maintain requirement as specified in the
specification for the warranty period due to fault on side of seller, then the
buyer has rights to make claim. Seller should within 1 month of the notice take
possible actions. If such actions fail, seller should pay penalty following
clause 10.12.

 
31

--------------------------------------------------------------------------------

 


After seller pays penalty, he still has the obligation to provide technical
service to the buyer and take all the possible actions needed to maintain
performance of such equipment.
 
11.8  For serious defects with contract equipment during warranty period due to
fault on side of seller, that is, six main components (vane, gear box,
generator, deviation system, electrical control system and tower) cannot
continue the operation due to such defects, then the warranty period for such
components will be 24 months starting from the date of corrections are
corrected. Downtime cannot exceed 14 days. If yes, claim will be based on the
power generation.
 
11.9 If seller fails (except for force majeure) to deliver the goods to the
schedule in the contract not because of the fault on side of the buyer, actual
delivery date is calculated according to clause 6.1 and 6.4. The buyer has
rights to claim penalty against seller based on following rates:
 
A. When delivery or payment is delayed for 1-4 weeks, for each week, the penalty
is 0.25% of the delayed amount.
 
B. When delivery or payment is delayed for 5-8 weeks, for each week, the penalty
is 0.4% of the delayed amount.
 
C. When delivery or payment is delayed for over 8 weeks, for each week, the
penalty is 1% of the delayed amount.
 
For above calculation, if the delay is less than 1 week, then 1 week will be
used in the calculation. However, total of the penalty from the delayed delivery
of equipment under the contract will not exceed the total amount of contract
equipment by 5%. Price reduction or indemnity does not relieve seller of his
reliabilities during warranty period. Seller paying penalty does not relieve
seller of the obligation to continue the delivery of contract equipment. For
equipments which are delayed for over 6 months and have significant impact on
installation and trial operation, the penalty to be paid by seller to the buyer
can exceed the total amount of equipment by 5%. At the same time, the buyer has
rights to terminate the contract in partial or in full.
 
11.10 If it is verified that seller’s fault causes seller to fail to make the
delivery as scheduled in the specification of the contract, both parties will
verify the key technical materials, design and planned materials which affect
construction progress. For each week delay, penalty is 0.2% of contract amount.
Delayed delivery is counted as specified in clause 6.10.

 
32

--------------------------------------------------------------------------------

 


11.11 If contract performance is delayed due to delay, negligence and or
mistakes with the technical service by seller, for each week delay, seller will
pay as penalty to the buyer 0.5% of the amount for each equipment package.
However, such penalty should not exceed 5% of total contract amount for
equipment. Also seller will pay for all the direct losses due to his faulty
technical service or breach of contract.
 
11.12 Delay by other organizations
 
In addition to contract equipment, this project also covers civil work and other
mechanical and electrical works. The buyer should guarantee the completion of
all other works to the schedule. Completion date and delivery of civil works are
very important for seller. Such delivery must be specified in the timing plan as
in annex 10.
 
11.13 If additional costs occur to seller due to delay to civil, mechanical or
electrical works, the seller will make claim request to the buyer. Such
compensation will be calculated based on physical costs, including inventory,
but not including profit. However, if above delays are longer than 30 days,
seller cannot make claim request. In case of excess of 30 days, compensation
payout will be counted from the 30th day.
 
11.14 After hoisting was completed, the fan could not be in long-term shutdown
and the failure must be disposed within 14 days. The seller should pay for the
loss of the buyer according to the reduced generated energy.
 
12 Insurance
 
12.1 The insurance paid by seller will last until goods arrive on site.
Insurance amount will be 110% of contract amount (one hundred and ten percent)
 
12.2 Seller will pay insurance for all the people he sent to site.
 
13 Taxes and fees
 
13.1 Seller will pay all the taxes and fees rated to this contract in accordance
with applicable national tax laws, codes and regulations.
 
13.2 All the taxes and fees occurred outside China in relation to the
performance of this contract will be paid by seller.
 
13.3 The prices contained in this contract are tax included. Taxes and fees for
equipment, technical materials, service (including transportation) and imported
equipment/parts are all included in the contract prices and will be paid by
seller.
 
33

--------------------------------------------------------------------------------


 
14 Assignment, subcontracting and outsourcing


14.1 Seller is not allowed to assignment in partial or full of any part of the
contract to any other parties.
 
14.2 Annex 6 is the list of subcontractors for seller. Five big components of
the wind power generation system are not allowed for subcontracting without
consent with the buyer. If subcontract is allowed, the contents and ratio of
subcontract items must be approved by the buyer.
 
14.3 Technical service for the equipment/components under subcontract will be
handled according to clause 8.11, 8.12 and 8.13.
 
14.4 Seller assumes all the liabilities for all the subcontracted equipment and
components under the contract.
 
14.5 Without obtaining agreement, seller can purchase materials or sign contract
with manufacturers or suppliers specified in the contract to purchase small
items or any commodities for the project.
 
14.6 Seller assumes liabilities for their behavior, negligence or violation by
its subcontractors or agent or its employees. Seller assumes liabilities for its
agent or employees for their behavior, negligence or violation.
 
14.7 The buyer has the rights to access workshops or other places at designated
subcontractors and suppliers
 
14.8 If the seller is detected as violation in the subcontracting, the buyer has
rights to perform the contract on behalf of the seller while original
liabilities of the seller are not reduced.
 
15 Change, modification, suspension and termination of contract
 
15.1 Once contract becomes effective, neither party is allowed to make and
unilateral and arbitrary modification to contracts (including appendices).
Changes to contract subject, quantity, quality, price, duration, quality
standard and inspection standard and methods must be agreed to between both
parties through negotiations in supplementary agreement, which has the same
legal effect as the contract. In case of conflict between supplementary
agreement and contract, the former will apply.
 
15.2 In case either party has violation or refuses to perform the contract, the
other party will notify such party in writing. The violating party will within
15 days of the notice will make corrections to such violations or refusal. If
corrections cannot be corrected in 15 days, correction plan is needed. If
correction fails or correction plan cannot be proposed, the other party will
reserve the rights to terminate in partial or in full the contract. For such
termination, the other party will not issue change order. All the costs, fees
and claims incurred from this will be the liability of the opposite party. If
there are other clauses available with regards to such violation, such clauses
will be applied for.

 
34

--------------------------------------------------------------------------------

 


15.3 During term of contract, if the contract cannot be further performed due to
change to national planning, the seller and/or the buyer can propose to the
other party to terminate or modify affected clauses.
 
15.4 If the returned goods are requested by the buyer during term of the
contract, the buyer will pay penalty to the seller. Such penalty will be 10% of
the amount for returned equipment. Also losses caused to seller will be paid to
the seller.
 
15.5 If the equipment cannot be delivered due to fault on seller side, the
seller will pay penalty to the buyer. Such penalty will be 10% of the amount for
returned equipment. Also losses caused to the buyer will be paid to the buyer.
 
15.6 If the seller has bankruptcy, ownership change (merged, enquired, disbanded
or cancelled) or insolvency or carries out operation under bankruptcy just for
the interest of creditor, the buyer has rights to immediately notify in writing
the seller or trustee-in-bankruptcy or the new owner of the contract to
terminate the contract or propose different choices to trustee-in-bankruptcy,
liquidator or the new owner of the contract. Depending on their reasonable
guarantee the performance of such contract, the contract which was agreed to by
the buyer will be performed.
 
15.7 In case of occurrence related to clause 15.6, the buyer has rights to
obtain the takeover of all the contract equipment related tasks. Also he can at
appropriate time take away all the contract equipment related design, drawing,
instructions and materials in the premises of the seller. The ownership of such
items belongs to the buyer. The seller will provide the buyer with all the
convenience for such handling so that the buyer can remove above design,
drawings and materials. The buyer will assume no liabilities for any direct or
indirect claims against the seller from termination of such contract. In
addition, both parties will reach agreement on the evaluation of the performed
part of the contract. Also they will handle all the consequences because of
advance contract termination.
 
15.8 Work suspension due to violation to contract
 
If one party violates the contract or has negligence during performance, the
other party can request the violating party to stop any further violation and
make corrections. In such case, liability borne parties have no rights to
request extension. Nor has he the right to stop work and request for
compensation. Nor has he the rights to be relieved of penalty.
 
35

--------------------------------------------------------------------------------


 
16 Force Majure


16.1  Force Majure means that when signing the contract , the incidents
unforeseeable , unavoidable , and unsolvable , including but not limited to
severe natural disaster or calamity (such as typhoon , flood , earthquake , fire
or explosion etc.) , war (no matter declared or not) , rebellion , commotion etc
. Any party of the contract , because of force majure, and execution of the
contract was influenced , will delay the time limited of pursuing the obligation
of contract with the time limit equal to the duration of force majure , but can
not adjust the price of the contract due to delay caused by force majure.
 
16.2 The party influenced by force majure should notify by fax about the detail
of force majure to the other party after happening of force majure, and within
15 days delivered the proving documents issued by the authority to the other
party, the party influenced should try his best to reduce the influence and the
delayed caused, once the influence of force majure is finished, he should notify
the other party.
 
16.3 If both party estimate that the influence of force majure might be
prolonged to over 120 days, each party should solve the execution problem of
this contract through friendly negotiation.(including delivery, installation,
commissioning and acceptance etc.)。
 
17 Settlement of Dispute of the Contract
 
17.1 All the disputes related and caused by this contract should be solved
through friendly negotiation, if negotiation failed, any party of the contract
has the right to apply for arbitration at the arbitration institute at the
location of the buyer, and the arbitration will have power upon both parties.
 
17.2 Unless other agreements exist, the arbitration will not influence that each
party continue pursue his own obligations under the contract.
 
18 Execution of contract and valid period
 
18.1 The starting condition of this contract is as followed：
 
Authorized Representatives of both parties sign；
 
The buyer received the indemnity money of the seller.
 
The seller received the down payment of the buyer according to the contract；
 
18.2 The effective date will start from the action date of the contract to when
the final acceptance document is issued, compensation finished, money paid and
goods delivered. After the contract is finished, any unfinished debt and debit
will not be influenced by the contract finished date. The debit party will
continue his obligations to the debt party.

 
36

--------------------------------------------------------------------------------

 


18.3 This contract is written in Chinese, in four duplicates, each party holds
two copies.
 
18.4 The appendices of this contract is the crucial part of this contract, and
has the same legal power as the main body of the contract. If the appendices
have some difference with the main body of the contract, the main body of the
contract has the priority.
 
18.5 Any supplement, adding or revision of this contract should be in written
form and should be signed by authorized representative of each party. They
should be the part of this contract and has the same power as the main body of
the contract.
 
18.6 Without permit of the other party, any party should not assignment any
right or obligation under the contract to any third party.
 
18.7 The seller can partly or totally assignment his contract obligations to the
seller’s registered company in China.
 
18.8 If any party under the contract has combination, separation of re-grouping,
he should immediately notify the other party about the arrangement of his
contract obligations, and the bearing party of the contract obligations will
pursue the contract changing formalities. The bearing party will continue the
unfinished responsibilities and obligations, and should ensure that the pursuing
of the contract and bearing of responsibilities will not be influenced
hereinafter.
 
18.9 During the execution of this contract, any communications between two
parties should be in Chinese or in English. The formal notify should be in
written form, the fax about important matters should be in registered letter or
by express mail.
 
19 Others
 
19.1 The laws adapted to this contract are the present laws of Peoples Republic
of China.
 
19.2  The contract documents include：
 
a) Bid publication file and supplement
 
b) Bidding tendering documents and supplement
 
c) Clarification document
 
d) Clauses of this contract and its appendices.
 
e) Other supplement files, drawings, meeting memos, and other written documents
signed formally by both parties.

 
37

--------------------------------------------------------------------------------

 
Each part of the above mentioned documents should be complementary, and
illustrative. If there is anything not in the same way for the early and late
documents, the early ones should have priority. When the drawings and the words
has contradiction, the words have priority. If there is any thing not in the
same way in standards, the higher standards have the priority.
 
The appendices included by this contract are the crucial part of this contract
and has the same legal power.
 
19.3  Patent：The seller should ensure the buyer, when using the goods or any
part of the good , not be impeached by third party for violation of his patent
right , brand right or industrial design right . When any third party raises
compensation for violation, the seller should response to the third party for
Settlement, and should bear the legal and economical responsibilities caused
hereinafter.
 
19.4 Any party without the permit of other party should not assignment part or
all the rights and obligations to the third party.
 
19.5 For the documents and files supplied by both parties under this contract
should not be provided to any third party unrelated to the contract equipments
and projects. Without authorization of the buyer, the seller should not let
other party know the content of the bidding document, and should not imply to
the public or make publication of the document or copy of the contract through
media.
 
19.6 With former written agreement of the buyer, the seller can absorb new
partners. The newly joined partner should be responsible for the contract
obligations, and the buyer should still be the main obligation part of the
contract.
 
19.7 [The seller’s Project Manager]
 
The seller should nominate one representative or authorized person who is agreed
by the buyer in written form as the project manager of the seller and be
responsible for the entire work under this contract. This representative should
fully act the seller’s responsibilities. The instructions make by the buyer to
this representative should be deemed as the instructions to the seller. The
buyer should accredit this project manager, if during the execution of the
contract, the buyer doesn’t think the representative is efficient enough, he can
be changed after negotiation of both parties.
 
[Qualified and Enough People]
 
The seller should provide with qualified and enough engineers, supervisors and
workers , the name list of the authorized people should be kept as special
record , which displays the name , condition and communication address , and
notify to the buyer. This record should be checked by the buyer.

 
38

--------------------------------------------------------------------------------

 

19.8  Any mail communication notification or requirement , if is written
formally and sent to the following address by people , or registered mail , air
mail , telecommunication or fax , after getting confirmation by the people of
other party and/or by communication equipment , will be deemed as having been
formally accepted by the other party.
 
19.9 At the site, the seller should abide by the normal working regulation of
the buyer. The buyer allows that the buyer works continuously in the working
time：beyond the normal working time and the local regulated rest time should not
work , unless
 
According to the contract he should work；
 
To save property or To save property or for the safety of project , the work is
unavoidable or must be proceeded , under this condition , the seller should
notify the  buyer；
 
Or the buyer agrees the work.
 
19.10 The buyer’s Responsibility
 
The buyer should provide the seller’s site people with transportation facilities
and drivers from Daqing City to the Site.
 
The buyer should prepare one office and tool storage room at the site.
 
The buyer should be responsible for the finishing of the fan base, road, civil
work and electrical work at the site.
 
The seller should be responsible for organizing qualified installation team,
under supervision and instruction of the seller, install, crane, finish and
making commissioning. The seller should be responsible for organizing qualified
installation team, under supervision and instruction of the seller, install,
crane, finish and making commissioning.
 
The buyer provide crane and crane operators for installation of the tower frame
and the fan.
 
The buyer should be responsible for the water, electricity and road at the site.
 
The buyer should help the seller unloading at the site.
 
The buyer should provide accommodation for the seller’s technicians for free.

 
39

--------------------------------------------------------------------------------

 

19.11  Site clearing：After the project is finished , the seller should move all
his equipments.
 
19.12 This contract has 2 original copies and 4 duplicated copies, each party
hold 1 original copy and 2 duplicated copies.
 
19.13 The address of each party is as follows:
 
The buyer: Daqing Longjiang Wind Power Co., Ltd.
Address: 1707 Room, ICBC Building, No.37 of Dongfeng Rd., Saertu District,
Daqing city, Heilongjiang.
Fax: +86-459 4621889
Tel.: +86-459 6618200
Zip code: 163311
 
The seller: Wuhan Guoce Nordic New Energy CO., LTD.
Address: T1, Guoce Road, Miaoshan development zone, Wuhan, Hubei
Fax: +86-27 87990787
Tel.: +86-27 87990702
Zip code: 430223

 
40

--------------------------------------------------------------------------------

 
 
The buyer: Daqing Longjiang Wind Power Co., Ltd.
Authorized representative:
The seller: Wuhan Guoce Nordic New Energy CO., LTD.
Authorized representative:
 
Signing date: Aug. 30, 2007
 
2.3 The Plant shall be brand-new, mature, secure, economical and complete, meet
national environmental requirements, and be designed according to specific
standards, and its performance shall comply with the requirements of performance
guarantee value as defined in Appendix 1; production processes and raw materials
categorically prohibited by laws of PRC shall not be used.
 
2.4 Technical specifications, technical and economic indicators and performance
of the Contract Plant are shown in Appendix 1 hereto.
 
2.5 Detailed scope of supply of the Contract Plant supplied by the seller is
shown in Appendix 2 hereto.
 
2.6 Detailed technical data supplied by the seller are shown in Appendix 3
hereto.
 
2.7 Detailed technical services supplied by the seller are shown in Appendix 7
hereto.
 
2.9 2.10 The Vender shall, within 15 years after final acceptance of each set of
the Contract Plant, continue providing the buyer with spare parts for normal
operation of the Contract Plant at market price.  Within the service life of the
Generator Set, in the event that the Vender intends to stop production of or be
unable to produce some spare parts, it has the obligation to notify the buyer in
advance so that the buyer has adequate time to place an order for a last
purchase of necessary spare parts from the Vender.

 
41

--------------------------------------------------------------------------------

 
 
5.3.2 When the manufacturing of each set of Contract Plant progresses to 60%
completed (i.e. hub, gear case, generator, main control cabinet and the yaw
system to the factory for general assembly, and blade materials complete), the
Vender will furnish relevant certifications to the buyer for confirmation and
submit VAT (value added tax) invoice (one original and two duplicates) for 30%
of the contract price of each set of Plant (RMB 1.8 million) to the buyer.
Within 1 month after verification, the buyer shall pay 30% of the contract price
of this set of Plant (RMB 1.8 million) to the Vendor as the progress payment.
 
5.3. 3 The Vender shall, in accordance with the order of delivery, transport
each set of Contract Plant (parts and components in Appendix 6 Schedule of
Prices) to the place of delivery within the specified time. When the last batch
of each set arrives at the delivery site, the Vender shall submit the VAT
invoice (one original and two duplicates) for 30% of the contract price to the
buyer. It also shall furnish the supply list, the certificate of quality
conformity, the bill of lading and the packing list to the buyer, who shall pay
30% of the contract price of this set of Plant (RMB 1.8 million) to the Vendor
within 1 month after verification.
 
5.3.4 After the installation of each set of Contract Plant, the single set
commissioning is conducted. Having passed the preliminary acceptance, the Vender
shall submit the VAT invoice (one original and two duplicates) for 25% of the
contract price (RMB 1.5 million). Within 1 month after verification, the buyer
shall pay 25% of the contract price of this set of Plant (RMB 1.5 million) to
the Vendor. If any problem is found, the corresponding part shall be deducted.
 
5.3.5. 5% of the contract price of each set of Plant is taken as the quality
guarantee deposit for it.

 
42

--------------------------------------------------------------------------------

 
 
5.3.5.1 After the granting of the final acceptance certificate of this set of
Plant by the  buyer, within 1 month after the Vendor submit the following
documents and the buyer verifies them, the buyer shall pay 5% of the contract
price of this set of Plant (RMB 0.3 million) to the Vendor. If any problem is
found, the corresponding part shall be deducted.
 
5.3.5.1.1 The financial invoice (one original and two duplicates) for 5% of
total contract price of this set Plant shall be furnished.
 
5.3. 5.1.2 The copies of the final acceptance certificate of this set Contract
Plant are provided in duplicate.
 
5.4 Payment of additional charges: In total, RMB 21.7 million is to be paid for
the technical services, freight and miscellaneous charges, spare parts,
consumables and special tools, averagely RMB 0.434 million additional charges
for each set Plant, which shall be paid lump sum according to the initial sets
before delivery.
 
5.5 The time of payment takes the date of issue by the buyer’s bank as the
actual payment date. If this date is later than the specified payment date, the
liquidated damages shall be calculated and paid from the specified payment date
on as per Article 11.13 of this Contract.
 
5.6 Subject to Articles 10 and 11 of this Contract, as regards paying the claim
against damage, field processing and purchase agent, liquidated damages, the
Vendor shall, within one month upon receiving the buyer’s written notice for
claim, pay the amount to the buyer. If it hasn’t paid in due time, the buyer
shall be entitled to deduct the claimed amount and its interests from the amount
payable in the next time of payment.

 
43

--------------------------------------------------------------------------------

 
 
9.2.2 The Vendor shall, 3 months before assembly of Plants jointly inspected by
both parties, notify the buyer of the preliminary plan of inspection and
assembly and the detailed plan should be proposed one month later. The buyer has
the right of sending its representative at its own cost to the manufacturing
factory of the Vendor and its technical support provider, for knowledge about
Plant assembly, inspection, testing and package. In case the  buyer’s
representative finds the Plant or any parts defective or non-conformable to
standards or packing requirements as specified in this Contract, the
representative has right to give his or her opinion, which should be given full
consideration to. The vendor shall also take corresponding measures to guarantee
the quality of delivery. The inspection and testing procedures shall be
negotiated by the buyer’s representative together with the Vendor’s personnel.
Due to its reasons, the Vendor fails to follow the above-mentioned procedures
and notify the buyer, so that the buyer hasn’t adequate time for inspection.
Then, the buyer is entitled to require the Vendor to postpone the ex-factory
date of the main Plant according to actual situations.
 
10.3 After installation of each set Plant supplied, the Vendor shall be
responsible for making the commissioning plan, arranging the order of
commissioning, and conducting commissioning of single set and system, the last
issue of which shall be under the sole responsibility of the Vendor for the
actual operation. Afterwards, the wind farm system commissioning begins under
the responsibility of the buyer, but the Vendor shall assist with full efforts,
providing the key points for the Plant commissioning (including the
commissioning outline, plan, technical measures and specific requirements for
commissioning), which are subject to confirmation by the buyer. The actual
operation shall be carried out by the buyer within a period not exceeding 6
months, during which, if all Plants and the whole set runs steadily, the
full-load test run can conducted, as detailed in Appendices 1 and 5.
 
10.3.1 After installation of each set of Contract Plant, the Vendor shall be
responsible for making the commissioning plan, arranging the order of
commissioning, and conducting commissioning of single set and system, the last
issue of which shall be under the sole responsibility of the Vendor for the
actual operation. The Vendor shall solve the problems found in the commissioning
within 2 months. If, for its own reasons, the Vendor delays the commissioning,
it will be treated as equal to the delay of manufacturing time as per Article
11.9.

 
44

--------------------------------------------------------------------------------

 
 
1.7 If, due to the reasons of the Vendor, after the performance acceptance test
as specified in Article 10, each set of Contract Plant still can’t satisfy one
or many indicators defined in Appendix 1 in the second acceptance test, the
Vendor shall pay the liquidated damages, calculated as follows: compensation on
the basis of the wind-power curve and plant availability.
 
(1) Power curve is evaluated as per a single set ≥ 96% in the power curve form,
and 1% of the total contract price of the plant is paid as the liquidated
damages for every 1% lower.
 
(2) The plant availability is the average availability of contract plant in the
wind farm, and during the quality guarantee period, the average availability of
the wind Generator Set shall be ≥96%, and 1% of the total contract price of the
plant is paid as the liquidated damages for every 1% lower. The average
availability of a single set within the quality guarantee period shall be ≥85%,
and 1% of the total contract price of the plant is paid as the liquidated
damages for every 0.5% lower. The two kinds of liquidated damages shall not be
calculated at the same time, and whichever has the larger amount shall be
implemented. If the average availability of a single set within the quality
guarantee period is < 80%, the buyer is entitled to change another brand-new
Generator Set at the Vendor’s cost or return the Generator Set. Now the Vendor
shall indemnify the double of the contract price of the plant to the buyer.
 
12.2 The Vendor shall furnish the duplicate copy of the insurance contract 20
days before the first delivery. If the duplicate copy can’t be submitted due to
the Vendor’s reason, the Vendor shall agree the buyer’s refusal of paying the
freight and miscellaneous charges until it receives the duplicate copy.
 
 
45

--------------------------------------------------------------------------------

 
 
14.8 Non Contractual Relationship
 
Whatever the Contract stipulates, it shall not be deemed as a contractual
relationship existing between the buyer and any of the Vendor’s subcontractors
for the buyer’s approval, confirmation, agreement or supervision of it.
 
14.9 Termination of Subcontractors
 
In case the buyer finds that the work any subcontractor of the Vendor doesn’t
conform to the requirements of this Contract or has serious defects, the buyer
shall be entitled to require the Vendor in written to terminate the
subcontractor. The Vendor shall give reasonable explanations within 7 days upon
receiving the buyer’s written requirement to the buyer’s satisfaction. If the
buyer isn’t satisfied with or doesn’t accept the explanation, the Vendor shall
terminate the subcontractor’s contract within 14 days upon receiving another
notice of the buyer. The exercising of the foregoing right by the buyer shall
not be subject to the restrictions of whether this subcontractor has been
approved, agreed or confirmed by the Vendor.
 
15.9.2 The buyer shall not bear any liabilities for the claims, either direct or
indirect, against the Vendor by a third party due to termination of a part of or
the whole contract.
 
15.9.3 If the contract is partially terminated, the other parts shall be still
valid and performed.
 
15.10 The obligations undertaken by both parties of the Contract shall not
extend beyond the scope of this Contract. And one party of the Contract shall
not make statements, descriptions, commitments or actions having binding force
over the other party.
 
Phase I of Fengkou Wind Farm Project in Pinglu Constructed by Wuhan Kaidi
Electric Power Co., Ltd.
 
Purchase Contract for Wind Generator Set

 
46

--------------------------------------------------------------------------------

 
 
The buyer’s Contract No.: KG0809C-FD-PL-J001

 
47

--------------------------------------------------------------------------------

 


Appendix 1：Description on composing and technical performance of contractual
equipments
 
1. Spec. & model
 
Guoce Nordic DW1.0/56 system is grid connection Wind Turbine Generator System.
Its rating power is 1.0MW, consists of horizontal axis, double blades, drum-type
tower with upwind. Its service life of design is 20 years.
 
2. Technology description
 
Design aims of DW 1.0/56 is translating wind energy into electric energy
adopting wind turbines of structure much lighter and simple than the traditional
design. In this way it can compete with other wind turbines and energy source.
 
Material quantity used for wind generator should be direct proportion with the
load born by the wind generator, thus the material utilization quantity must be
the least. Fatigue loading during the normal operation is mainly limited by
design of blade, wheel hub and yawing system.
 
Main function of yawing system is to make the blower fan towards the correct
wind direction. Simultaneously, provide flexible damp connection for nacelle and
turbine tower. Flexible and good damp design eliminates vibration accumulation
caused by any load in the structure. At the same time, characteristics of the
selected generator enables the possibility of reducing vibration generated by
driving torsional moment; otherwise, the driving torsional moment will generate
strong vibration under the impact of turbulent flow and shear wind.
 
When the Wind Turbine Generator System stops in the maximum wind speed, blower
fan design must consider the ultimate load, ultimate load keeps a direct
proportion with the exposed area in the wind. Two blades design under this
environment has the least exposed area in the wind. According to the calculation
of static state load, the load of blower fan under other situation is the same
as the above: for example, over run in case of electric grid failure, fast
change of wind direction and etc.
 
The Wind Turbine Generator System belongs to slender design. Blade, turbine
tower and other parts are easy to generate vibration. In order to maintain low
load, calculating carefully the characteristic frequency of all parts and
aforesaid attenuation yawing system and generator vibration are very necessary.
For the purpose of better dynamic characteristic of wind generator, the
complicated service condition of the entire wind generator will need a large
amount of computer calculation and simulation.
 
The fixed pitch speed loss type power regulation and control under high wind
speed is an important character to realize simple design. Other important simple
design will be realized through the integration of yawing system (this system
doesn’t need very expensive yawing brake device commonly used in other large
wind generator) and principal axis gear-box.
 

 
 

--------------------------------------------------------------------------------

 

Chassis design provides a compact structure for blower fan, round section steel
chassis connects with the gear casing with flange.
 
All the above-mentioned characters enable total weight of blower fan with double
blades oscillation axis design 30% less than other wind generator with the same
power.
 
Det Norske Veritas has authenticated the desi.
 
Blades
 
Blades are made of fibre glass reinforced resin. Bolt to the wheel hub through
steel strap crimp connection to the blade root. Paint the external plastic resin
layer of blade into grey and polish, and reduce air resistance.
 
Blade tip can be rotated through internal device, and stop the blower fan
operation if necessary. Prevent the deflexion of blade tip through hydraulic
pressure column of wheel axle under normal operation. The blade tip rotation can
become spoiler through releasing the pressure of hydraulic cylinder if
necessary.
 
Blade lightning protection is designed according to standards of IEC 61400-24 Ed
1.
 
Wheel hub
 
Design of wheel hub is compact with lighter weight, and distance from principal
axis of gear-box to the center of wheel hub is short. Wheel hub is made of
nodular cast iron. The so-called rocker design reduces the fatigue load of the
entire wind generator.
 
Hydraulic pressure component in the wheel hub can control the blade tip, which
can be overhauled through the manhole on the wheel axle. Power is supplied
through slip ring. Elliptical hole on the blade flange can adjust the blade
angle of attack. When maintenance is required, wheel hub can be locked.
 
Gear-box
 
Planet gear-box will increase low rotating speed of impeller to high rotating
speed suitable for the generator operation. Gear-box includes also principal
bearing, which makes the wind generator very compact. Gear-box flange is
connected to the chassis composed with pipes. Adopt splash lubrication and
realize heat emission by connecting radiator of generator with liquid heat
emission circulation. Temperature sensor indicates oil temperature and closes
the wind generator when oil temperature is too high. Sensor measures oil tank
temperature and fast bearing temperature. Two system of heating devices
installed on the oil tank area in order to preheat lubricant in cold weather.
 
High-speed shaft and machinery brake
 
Counter shaft is connected with brake disc and two flexible brake sheets. Two
brake sheets adopt brake pad without asbestos. When hydraulic pressure device is
releasing (passive system), brake sheet closes through spring. Control system
will monitor the abrasion and malfunction of brake sheet.

 
 

--------------------------------------------------------------------------------

 

Chassis and support cylinder
 
Steel welding round column chassis is very compact, and easy to be manufactured.
Gear casing flange is connected to the front side of chassis, generator is
connected to the back side of chassis, and lower part of chassis connects with
yawing bearing through elastic material. Elastic material is used for absorption
of vibration, so as to prevent the vibration of gear casing and generator being
transmitted to the turbine tower, otherwise it may generate noise. Maintenance
personnel can realize maintenance through manhole on the yawing bearing and
chassis.
 
Nacelle
 
Nacelle provides an indoors maintenance space with a standing height for the
maintenance person. The nacelle is bolted with upper part and lower part made of
fibre glass reinforced polyester. The bottom of the nacelle should cover with
non-slip mat; wall and ceiling in the nacelle have covered with materials that
can absorb sound.
 
Prominence of chassis top can transfer equipment through door at the end of
nacelle or the turbine tower. It can also be used to decrease the blade on the
ground. Port at the end can use survival equipment for life rescue under
emergency situation, such as, internal fire. There is a heat exchanger on the
external top of nacelle for emitting surplus heat of gear casing and generator.
The lightning rod and wind speed anemoscope are installed on the external top of
nacelle. These equipments on the top can be maintained through the door of
nacelle top.
 
Nacelle has set personnel safety rope tying point, including safety rope tying
points to entering the nacelle and top.
 
Sealing of the nacelle is good, which can prevent the entry of blowing dust with
reliable rain proof and moisture resistance.
 
Yawing system
 
Chassis is connected with nacelle through yawing bearing, and realize blower fan
towards wind direction. Three planet gear-box will operate on the inside gear of
yawing bearing driven by hydraulic motor.
 
Under all operation conditions – yawing or not yawing - yawing system realizes
small breadth and damped weaving movement of the entire wind power nacelle. Only
when maintenance is required, yawing system will be locked and no movement is
allowed.
 
The yawing system has automatic unmooring function, the setting condition of
yawing counter can guarantee automatic unmooring and reset after the cable reel,
simultaneously, the system has set cable reel protection device, once the
automatic unmooring function is failure, while cable reel to certain extent, the
cable reel protection device will send accident signal of emergency stop.

 
 

--------------------------------------------------------------------------------

 

Electric system
 
The electric system includes slip adjustable single speed asynchronous
generator, inside variable resistor connects rotor coil. Slip range 1-5%,
generator adopt liquid cooling method.
 
Power can be transmitted to the tower bottom through flexible cable enwinding to
two directions.
 
Turbine tower
 
Column cone shaped turbine tower is welded with steel sheets. Maintenance
personnel enter from the door on the ground. Vertical ladder is set in the
tower, which is equipped with drop safe guardrail. Clean the surface of turbine
tower by sand-sweeping and paint for corrosion protection, and color should be
the same with blade.
 
According to the different situation on the spot, equip turbine tower with
different height, so as to adapt to the situation on the island, bank and sea.
 
Control system
 
Control system is based on a microprocessor. Control system controls the
operation of entire wind generator, as well as the wind generator stillness or
idling in breeze, connect with generator under normal rotating speed, adjust
orientation and wind direction of wind generator, and unmooring (by rotating the
nacelle) if necessary, control all functions, turn off the blower fan in case of
emergency or wind power too strong. Connect the blower fan control system
through telephone line by using a set of PC with modem.
 
If the brake moment of generator disappears, if electric component failure or
electric grid fluctuation, the blower fan will accelerate to high rotating
speed. The control system can safely handle these situation and brake through
complicated steps. The control system will send out common stop instruction if
any parameter failure, such as electric grid voltage (electric grid failure),
rotating speed, power, temperature, vibration and etc. Emergency stop will be
implemented in case of control system failure through “Watch-dog” function.
Control system machinery brake can be realized through cutting off the power of
hydraulic pressure solenoid valve by releasing blade top hydraulic cylinder
pressure. Blade tip acts through centrifugal force, while brake sheet acts
through mechanical spring. When electric grid fails, brake will start due to
power off. Any action of machinery brake or blade tip spoiler will make the wind
generator to reduce to safe low rotating speed.
 
The final safety measure is that there is a safety valve in the hydraulic
pressure component of wheel hub, it will release oil in the oil cylinder to
control blade tip if hydraulic pressure is too high, at this time, and the
blower fan stays in over speed status. And then spoiler function will reduce the
blower fan rotating speed.

 
 

--------------------------------------------------------------------------------

 

Hydraulic system
 
Hydraulic system mainly consists of hydraulic pump station, oil circuit, control
component and actuating mechanism to be as the power of brake device. Brake
device is installed on the fast axis, brake disc material should comply with the
requirements of low temperature, and dynamic balancing test should be made
before ex-factory. The unit has equipped with two independent brake system, so
as to guarantee that any condition of the wind generator unit (including load
off of electric grid failure) and wind wheel rotating speed stops at maximum
rotating speed. Blade tip spoiler operates based on aerodynamic force principle,
which will be used directly on the ferries wheel.
 
Lightning protection system
 
Figure of nacelle lightning protection system
 
[fig8.jpg]
 
Figure 8
 
Design standards of lightning protection system IEC 61400-24 Ed 1. The following
part describes the entire system:
(1)
Blade will install standards lightning protection device of Denmark LM Company
in the vicinity of blade tip. Receiver will connect with blade root through
cable. Blade root will connect with wheel hub through cable.

 
(2) 
Wheel hub connects with grounding end in the main control cabinet through slip
ring.

 
(3) 
Nacelle top device lead cooling water to air cooler, wind power sensor grounding
(lower part of nacelle).

 
(4) 
Generator will earth through main control cabinet. Main control cabinet includes
also the rheostat installed between generators and grounding. Rheostat exists
between 220V and grounding.

 
(5)
Chassis connects with foundations through special cable.

 
(6)
Main control cabinet of electric apparatus connected with grounding steel bar to
the foundation. Main control cabinet also includes rheostat installed between
generator and grounding. Rheostat exists between 220V and grounding. If any over
pressures, rheostat connects quickly with grounding.


 
 

--------------------------------------------------------------------------------

 

(7a)
Diameter to connect foundation cable 185 mm2

 
(7b)
Nacelle connects with turbine tower through slip ring

 
(8) 
Fast axis electric separation

 
Figure of lightning protection system of tower foundation
 
[fig9.jpg]
 
Figure 9
 
(9)
Grounding cable diameter connecting to foundation is 185 mm2.

 
(10)
Grounding cable diameter connecting to transformer is 240 mm2. Transformer Y
connects at 690V side.

 
(11)
Turbine tower flange connects with grounding steel bar of power distribution
cabinet of the turbine tower.

 
(12)
Grounding steel bar will be installed in the cabinet of the tower bottom and
install breaker.

 
(13)
Grounding copper wire ring. If other grounding system will be selected, the
grounding copper wire ring can be replaced.

 
Monitoring
 
The operation of wind generator is realized through the panel installed at the
nacelle and tower bottom and LCD display. These controls include starting,
switch-off, switching to manual mode and confirmation of error message. These
functions may also be fulfilled through remote telephone line. Monitoring system
also provides basic parameter statistics for generator’s run including
generating capacity, wind power and failure history etc.

 
 

--------------------------------------------------------------------------------

 

Electric connection
 
The system adopts generator -transformer group wiring mode, box transformer will
be outlay.
 
Frequency: 50Hz (+2/-2Hz)
 
Voltage: Un±10%
Flicker: GB12326
Harmonic wave: GB/T14549
 
Noises
 
Sound power                104 dB(A)
 
40dB (A) distance        470m
 
Electric system diagram
 
[fig11.jpg]
 
Figure 11: Main components of electric system
 
3. Collectivity technical data of Wind Turbine Generator System
 
No.
 
Description
 
Unit
 
Specifications
1
 
Wind Turbine Generator System
       
1.1
 
Manufacturer
     
Wuhan Guoce Nordic New Energy Co., Ltd.
1.2
 
Model
     
DW1.0/56
1.3
 
Rated power
 
kW
 
1000
1.4
 
Impeller diameter
 
m
 
56.5


 
 

--------------------------------------------------------------------------------

 
 
1.5
 
Cut-in wind
 
m/s
 
4
1.6
 
Rated wind speed
 
m/s
 
15
1.7
 
Cut-out wind speed (10min mean value)
 
m/s
 
25
1.8
 
Cut-out limit wind speed(5sec mean value)
 
m/s
 
30
1.9
 
Maximum wind speed proof (5sec mean value)
 
m/s
 
60
1.10
 
Design service life
 
year
 
20
1.11
 
Operating temperature
 
°C
 
-40—40
1.12
 
Quantity installing the same type of blower fan (China)
 
Set
   
2
 
Blade
       
2.1
 
Blade material
     
Fiber glass reinforced resin
2.2
 
Blade amount
 
Piece
 
2
2.3
 
impeller rotating speed
 
rpm
 
25
2.4
 
Linear speed of blade tip
 
m/s
 
70
2.5
 
Blade length
 
m2
 
25.8m,adding 1.25m extension joint
2.6
 
Swept area
     
2461
2.7
 
Rotation direction (look from the upper wind)
     
Clockwise
3
 
Speeding increase gearbox
       
3.1
 
Number of gear stages
     
3 grades, 2-stage star, 1 stage parallel axes
3.2
 
Transmission ratio of speeding increase gearbox
     
62．4
3.3
 
Rated power
 
kW
 
1000
3.4
 
Model of lubricant
     
Mobil SHC 632
3.5
 
Lubrication type
     
Oil-splash lubrication
4
 
Generator
       
4.1
 
Type
     
Asynchronous generator
4.2
 
Rated power
 
kW
 
1000
4.3
 
Rated voltage
 
V
 
690
4.4
 
Rated frequency
 
Hz
 
50
4.5
 
Rated rotating speed
 
rpm
 
1500-1600
4.6
 
Rated slip
     
1-5%
4.7
 
Power actor (cosφ)
     
0.98-1 (capacitance compensation)
4.8
 
Protection degree
     
IP54
4.9
 
Lubrication methods
     
Charge lubricating grease periodically
4.10
 
Model of lubricating grease
     
Mobiltemp 1
5
 
Brake system
       
5.1
 
Primary brake system
     
Pneumatic brake of blade tip
5.2
 
Secondary brake system
     
Fast axis mechanical disc brake
5.3
 
Brake protection mode
     
Hydraulic release /decompression brake
5.4
 
Hydraulic oil Model
     
SHC 524
6
 
Yawing system
       
6.1
 
Type /design
     
Hydraulic drive
6.2
 
Control
     
Passive /initiative wind
6.3
 
Lubrication methods
     
Charge lubricating grease periodically
6.4
 
Lubricating grease Model
     
Mobilux EP2


 
 

--------------------------------------------------------------------------------

 
 
6.5
 
Yawing speed
 
Degree /second
 
0~2 adjustable
6.6
 
Anemoscope model
     
Thies 4.3518.00.000 NPN with heating
6.7
 
Weather blade model
     
Carlo GavazziDWS-D-DDC13 with heating
7
 
Control system
       
7.1
 
computer cabinet type/design
       
7.2
 
Manufacturer /control software development
       
7.3
 
Software control interface
     
English interface
7.4
 
Compensation capacitance
       
7.5
 
Rated capacity
 
 
 
336
7.6
 
Group number
     
8
7.6.1
 
Power factor of rated output
     
0.98 ~ 1
7.6.2
 
75% power factor of rated output
     
0.98 ~ 1
7.6.3
 
50% power factor of rated output
     
0.98 ~ 1
7.6.4
 
25% power factor of rated output
     
0.98 ~ 1
8
 
Lightning protection
       
8.1
 
Lightning design standard
     
IEC 61400-24 Ed 1
8.2
 
Lightning protection measures
     
Lightning protection for blade tip and etc.
8.3
 
Grounding resistance of blower fan
 
Ω
 
≤4
9
 
Tower
       
9.1
 
Type
     
Welding steel pipe, painting
9.2
 
Top /bottom diameter
 
m
 
1880/3200
9.3
 
steel plate
 
mm
 
10-20
9.4
 
Tower material
     
S355 J2G3
10
 
Color of appearance
     
RAL7035
10.1
 
Weight
       
10.2
 
Nacelle (excluding impeller )
 
t
 
29
10.3
 
Generator
 
t
 
4.5
10.4
 
Speeding increase gearbox
 
t
 
10.5
10.5
 
Blade
 
t
 
4
10.6
 
Impeller
 
t
 
17
10.7
 
Up section tower
 
t
 
20.1t, 34m
10.8
 
Down section tower
 
t
 
36.9t, 34m


 
 

--------------------------------------------------------------------------------

 

Appendix 2 Supply scope of the seller and itemized price
 
1. Supply scope of the seller and price ( RMB yuan)
 
Itemized price of the first batch
 
S.N.
 
Item
 
Type or
specification
 
Quantity
 
Unit price
(10 000 Yuan)
   
Total
(10 000 Yuan)
                           
1
 
Wind turbine generator system
 
DW1.0/56
 
10 system
    575       5,750                                
2
 
Central monitory system
 
DW-CT02
 
1 set
    70       70                                
3
 
Spare parts
     
1 batch
    -       37                                
4
 
Expandable products
     
1 batch
    -       10                                
5
 
Special tools
     
1 set
    -       43                                
6
 
Training (at home or abroad)
     
150 persons/day
    -       24                                
7
 
Installation and adjustment instruction
     
Entire process of installation and adjustment
    10       10                                
8
 
Rented assembling and disassembling tools
     
10 system
    2       20                                
9
 
Quality guarantee technical service
 
30 months
        -       74                                
10
 
Technical documents
     
10 system
 
0.1
      1                                
11
 
Transport and insurance
 
To wind farm field
 
10 system
    24       240                                
12
 
Total for the value of contract of the first batch
 
62,790,000 Yuan
 


 
 

--------------------------------------------------------------------------------

 

Itemized price of the second batch
 
S.N.
 
Item
 
Type or
specification
 
Quantity
 
Unit price
(10 000 Yuan)
   
Total
(10 000 Yuan)
                           
1
 
Wind turbine generator system
 
DW1.0/56
 
40 system
    575       23,000                                
2
 
Spare parts
     
Entire process of installation and adjustment
    4       160                                
3
 
Rented assembling and disassembling tools
     
40 system
    2       80                                
4
 
Quality guarantee technical service
 
24 months
        -       1,207                                
5
 
Technical documents
     
40 system
    0.1       4                                
6
 
Transport and insurance
 
To wind farm field
 
40 system
    24       960                                
7
 
Total for the value of contract of the second batch
 
25,411,000 Yuan
 

 
Origin of components and parts:
 
S.N. 
 
Name of parts
 
Place of origin 
 
Unit price
(Yuan)
 
Note 
1
 
Wheel hub and fittings
 
Luoyang
    388,000    
2
 
Driving chain (including gearbox)
 
Germany
    1,828,310    
3
 
Chassis of nacelle
 
Luoyang
    297,000    
4
 
Shell of nacelle
 
Qinyang
    196,000    
5
 
Yawing system
 
Luoyang
    376,000    
6
 
Hydraulic device
 
Hydac, China
    72,000    
7
 
Electric system (including motor)
 
Germany
    786,520    
8
 
Control system
 
Denmark
    456,170    
9
 
Blade
 
Baoding
    1,100,000    

 
Foundation design and technical instruction of foundation construction
 
The seller designs the foundation drawing and is responsible for the quality.
Make foundation design, submit foundation construction drawing and technical
specifications and grounding design, and disclose foundation design and dispatch
technicians to the site to offer all-the-way technical instruction to each
construction unit (not more than two at most) for the construction of the first
foundation and put forward suggestions and advice to the buyer for the problems
found during the construction process according to the survey report of soil at
each engine location. For other foundations, the buyer shall strictly construct
according the procedure and requirement of the first foundation construction.
Technicians of the seller will go to the site regularly and propose suggestions
and advice to the buyer according to construction situation in written form.
 

 
 

--------------------------------------------------------------------------------

 

Micro-location selection
 

The seller selects the site for wind generator according to the terrain and
wind-measuring materials offered by the buyer. The selected Micro-location
should try to maximum annual generating power of wind farm, and the error of
different wind generator’s generating power does not exceed 10% at equivalent
conditions. If it is restricted by the site terrain and area and the calculated
productivity of any chosen generator location does not reach the requirement of
being below 10% in error, the seller shall inform the buyer and solve the
problem through negotiation. The seller offers the calculation of the annual
generating power by each wind generator according to the Micro-location
selection.
 

Technical instruction of design and fabrication of turbine tower
 
The seller submits design drawings and technical specifications of turbine tower
and is responsible for the design quality. The seller discloses and communicate
materials about turbine tower design/fabrication and dispatches technicians to
the manufacturing plant the site to offer all-the-way technical instruction to
each manufacturing plant (not more than two at most) for the first foundation
and put forward suggestions and advice to the buyer for the problems found
during the manufacturing process. For other turbine towers, the buyer shall
strictly construct according the procedure and requirement of the first turbine
tower manufacturing. Technicians of the seller will go to the factory regularly
and propose suggestions and advice to the buyer according to manufacturing
situation in written form.
 
Technical instruction of hoisting operation of the system
 
The seller is responsible for hoisting the generator system, including drawing
up hoisting design and plan, hoisting worker and preparation of equipment. The
seller shall propose suggestions and advice about the hoisting design and plan
to the buyer and dispatches technician to the site within the time designated by
the buyer to offer technical instruction about hoisting of generator set. When
hoisting the first set, technician of the seller must provide all-the-way
technical instruction and put forward suggestions and advice to the buyer in
written form according to the hoisting situation after the hoisting is over.
 
Installation, debugging and reliability operation of the generator system
 
Installation, debugging and reliability operation of the generator system shall
be completed by the seller who is responsible for the quality. Adjustment of
equipment shall be completed by the foreign side. The buyer shall dispatch
workers for cooperation if the seller requests.
 
Production and connection of 690V dynamic cable joints of each section of
turbine tower, connection between liaison interface within the system and cable
of central monitoring system, production and connection of 690V transmission
cable joints connected to the low-voltage distribution cabinet and box
transformer substation entering the generators from outside of generators are
finished by the buyer, and the seller offers technical instruction.
 
During the installation, debugging, reliability operation process, the seller
shall inspection for failure, analyze reasons, eliminate failures and replace
damaged parts if failure and damage appear due to the seller’s reason.

 
 

--------------------------------------------------------------------------------

 

Monitoring system must be fully functional and put into normal use before the
first generator goes into reliability operation.
 
Quality guarantee period
 
After the system pass reliability operation that is consecutive, unfailing, safe
and stable for 360 hours and the pre-acceptance certificate is issued, the
seller begins to offer quality guarantee period service in accordance with the
contract, including guarantee of availability and power curve, failure
inspection and elimination and repair of system, replacement of damaged parts,
regular maintenance of system, upgrading of control software or adjustment of
control interface’s displaying content according to the existing function of the
system by the requirement of the buyer.
  
During the quality guarantee period, the seller shall provide written report
about the wind farm to the buyer at the beginning of each month, which
summarizes each and every generator’s running situation (including availability,
power curve and shutdown caused by failure) in last month. The buyer may
exchange advice with the seller about the problems reflected in the running
report.
 
Staff arrangement and time for regular maintenance within quality guarantee
period:
 
The first time: 1 month after debugging. 2 persons 1 day for each wind generator
 
The second time: 6 months after debugging. 2 persons 2 day for each wind
generator
 
The third time: 12 months after adjustment. 2 persons 2 day for each wind
generator
 
The fourth time: 18 months after adjustment. 2 persons 2 day for each wind
generator
 
The fifth time: 24 months after adjustment. 2 persons 2 day for each wind
generator
 
The contents for regular maintenance include:
 
Inspection and repairing in the first month:
 
 
·
Inspection tightness of bolts (100%)

 
·
Adjustment of direction-adjustment system

 
·
Replacement of oil filterer of gear box

 
Half-year inspection and repairing
 
 
·
Inspection electric control cabinet, clean or replace air filtering net,

 
·
Inspection sensor and test protective function,

 
·
Inspection and adjust direction-adjustment system

 
·
Lubrication, adding oil (generator, yawing)

 
·
Inspection blade appearance (internal and external)

 
·
Inspection generator and replace carbon brush

 
·
Inspection gear box, change oil filterer and take oil sample

 
·
Inspection slip ring and maintenance


 
 

--------------------------------------------------------------------------------

 

 
·
Inspection brake system

 
·
Inspection hydraulic system

 
One-year inspection and repairing
 
 
·
Inspection electric control cabinet, clean or replace air filtering net, and
inspection cable and all electric parts

 
·
Inspection tightness of bolts (10%)

 
·
Inspection tower frame and parts and attachments

 
·
Inspection sensor and test protective function,

 
·
Inspection and adjust direction-adjustment system

 
·
Lubrication, adding oil (direction-adjusting, generator), replace oil of yawing
gear box.

 
·
Inspection blade appearance (internal and external)

 
·
Inspection nacelle and wheel hub

 
·
Inspection generator and replace carbon brush

 
·
Inspection gear box, replace oil filterer, take oil sample, and inspection oil
pipe system and replace gear box oil every 3 years if necessary.

 
·
Inspection slip ring and maintenance

 
·
Inspection brake system

 
·
Inspection hydraulic system, and replace hydraulic oil filterer

 
·
Inspection attached facilities such as small hoist, fire extinguisher and safety
facilities.

 
Technical training
 
The technical training that the seller offers refers to that the buyer’s staff
received at the training center abroad. See the technical training plan offered
by the seller in appendix 4 of this contract for specific time of the technical
training.
 
Technical materials
 
The seller shall offer technical materials for the buyer for the purposes of
completing system transport, foundation construction, tower frame fabrication,
hoisting, installation and running. Basic construction drawing shall meet the
requirement of applicable China design and construction specifications and may
be directly applied to on-site construction. Design drawing of turbine tower
shall be convenient for the manufacturer to draw up drawing transformation and
processing technology.
 
See appendix 3 of the contract, technical materials and relevant documents
offered by the seller for technical material list and required time for
submission by the seller.
 
Contents for the first design liaison meeting
 
 
·
Goal and main task of project

 
·
Working scope of both parties

 
·
Execution plan of the seller for the project

 
·
Execution plan of the buyer for the project

 
·
Foundation design


 
 

--------------------------------------------------------------------------------

 

 
·
Arrangement of wind farm electricity (including central monitoring system)

 
Others
 
Positions for electric and communicative interfaces to wind generator etc. need
to be determined by the foreign party.

 
 

--------------------------------------------------------------------------------

 

Appendix 3 Technical materials and relevant documents offered by the seller
 
Technical materials the seller offers must belong to the same type of the
products.
 
The list for the technical materials the seller offers is as follows:
 
 
§
Product instruction for wind turbine generator system

 
§
Grid connection data

 
§
Installation manual

 
§
Operation/maintenance manual (electric manual\mechanical manual must meet the
demand of the buyer for disassembling and installing equipment)

 
§
Specifications of cable (domestic equivalent specifications need to be provided)

 
§
Specifications of transformer

 
§
Specifications of fibre cable (domestic equivalent specifications need to be
provided)

 
§
Construction drawing for wind generator foundation

 
§
Entire set of design and processing drawings for turbine tower

 
§
Instructions for equipment package, hoisting and transport schematic, and
packing materials, including transport precautions.

 
There must be detailed packing list within each packing box.
 
 
§
Operation and maintenance manual has already contained contents about safety and
technology.

 
§
Outline of wind generator debugging

 
There should be five copies of all technical materials in Chinese.

 
 

--------------------------------------------------------------------------------

 

Appendix 4 Technical training
 
1. Training at seller’s factory
 
Training courses:
 
 
( 1 )
Safety training;

 
 
( 2 )
Principles of set structure and major parts;

 
 
( 3 )
Training about wind generator’s operation and maintenance;

 
 
( 4 )
Training about failure treatment of wind generator;

 
 
( 5 )
Training about principles of control system

 
Training time: within 2 months before delivering goods from factory
 
Theme
 
Content
     
Product knowledge – wind generator
 
Description of wind generator and its parts
     
Product knowledge – wind farm
 
Description of wind farm and its sub-system and parts
     
Product knowledge – electric system
 
Electric and electronic system, including sensor, brake, transformer and
preventive lighting etc.
     
Product knowledge – blade
 
Description of blade, including brake and seesaw function
     
Product knowledge – hydraulic system
         
Assembling of nacelle; practice (assembled in work shop)
 
Participate in assembling system
     
Introduction of control system
 
In the assembling factory
     
Introduction of common failure inspection and repairing
         
Hoisting and commissioning
 
At wind farm field

 
Detailed training contents are determined at the first technical liaison
meeting.

 
 

--------------------------------------------------------------------------------

 

Appendix 5 Requirement and treatment of seller’s technicians
 
1.
In order to make the construction of the contractual system to go smoothly. The
seller shall dispatch experienced technicians capable of on-site work to the
site for technical service.

 
2.
If the seller’s technicians are foreign citizens, the seller shall inform the
buyer of their personal information such as name, sex, date of birth,
nationality, visa No., specialty, profession, working site and language 2 months
before they come to China for the convenience of buyer’s assistance and
confirmation. 7 days before they come, the seller shall inform the buyer of
their name, correct starting date, flight number, correct arriving time, luggage
quantity and weight etc. If they are Chinese citizens, the above contents shall
be informed of the buyer prior to one month.

 
3.
The seller shall designate one on-site representative from its dispatched
technicians to be in charge of solving technical problems related to the
contractual system. Without approval of both parties, the general on-site
representatives of both parties do not have the right to change and modify the
contract.

 
4.
On-site work is based on the applicable standard technical requirement of the
buyer’s country. The seller shall not refuse or delay the work with foreign
applicable or enterprise standards.

 
5.
After the technicians of the seller arrive at the site, they shall determine
working plan according to the construction period prepared by the buyer. Any
needed modification for working plan shall be determined by on-site
representatives of both parties through negotiation. Technicians of the seller
shall develop work according to the agreed working plan by both parties. The
buyer is responsible for project progress and coordination of each construction
party.

 
6.
The seller’s technicians shall explain technical materials, demonstrate if
necessary and answer technical questions raised by the seller during the period
of foundation construction, tower frame manufacturing, installation, adjustment,
reliability operation, acceptance test, operation, and maintenance period of the
contractual set.

 
7.
The seller’s technicians shall help train the staff for the contractual system’
installation, adjustment, production, equipment repairing and analysis.


 
 

--------------------------------------------------------------------------------

 

8.
The technical instructions the seller’s technicians offer should be correct. For
any equipment damage caused by incorrect technical instruction, the seller is
liable for offering new technical instruction or being deducted from the related
charged technical instruction fee according to the actual loss of the buyer, but
the compensation sum does not exceed the total sum of the technical service fee
at most. This penalty is the only penalty that the seller shall bear for this
item.

 
9.
For working progress, major work finished everyday, occurred problems or
accidents and solutions, they shall be recorded in Chinese or in both Chinese
and English in working log, one in original and two in duplicate copies where
are held by each party respectively.

 
10.
The buyer shall assist the technicians of the seller to apply for needed
procedures for staying in China and entering and departing from China, but all
the fees are born by the seller.

 
11.
The buyer shall assist the seller’s technicians to take care of proper amount of
personal or public daily articles, import and export procedures for tools and
instruments needed for technical materials and service, but the related fees are
born by the seller. The seller shall inform the buyer in advance of the above
mentioned product name, specifications, amount, weight, airway bill number,
value and import and export date.

 
12.
The buyer shall provide necessary facilitations such as food, housing with
furniture and hygiene facilities, offices, labor protection appliance, necessary
working tools, transport tools and interpreters at working site. All the fees
shall be born by the seller.

 
13.
Others

 
 
·
If any technician is not qualified, the buyer has the right to ask the seller
for replacement. The seller shall complete it within one week after the buyer’s
requirement for replacement; otherwise it will be treated according to the
punishment ratio of article 12.4.2.

 
·
Under the conditions of not affecting working site’s technical service and
acquiring the buyer’s approval, the seller may replace its technicians but
bearing fees by itself.

 
·
Seller’s technicians with foreign nationality shall observe the laws, rules and
regulations of P.R.A. at the working site during the period staying in China.

 
·
Life insurance of the seller’s employees shall be born by the seller. During the
execution period of the contract, in case the seller’s on-site employees are
sick or have accidents, the buyer shall actively take measures to take care or
help, but the liabilities and fees are born by the seller.


 
 

--------------------------------------------------------------------------------

 

Appendix 6 Treatment of buyer’s employees
 
1.
The seller agrees to accept the following technicians to be trained in
technologies at the seller’s offices and factories:

 
Number: 5
Days: 30
 
2.
During training period, the seller shall designate capable technicians
experienced in technology to instruct the technicians of the buyer
technologically and explain to them any possible technical problems when
executing this contract.

 
3.
The seller shall submit primary plans for technical training, design liaison and
factory inspection to the buyer 2 months before training. The buyer shall inform
the seller of the name, sex, date of birth, nationality, title and specialty of
the seller’s technicians 1 month before technical training, design liaison and
factory inspection. The final training plan shall be decided according to the
actual need of the buyer’s technicians through negotiations by both parties.

 
4.
The seller shall guarantee that the buyer’s technicians can be trained on
different posts so that they can understand and grasp technologies, operation,
inspection, repairing, and maintenance skills of contractual system. Before
training starts, the seller shall explain operation rules and work precautions
to the trainee in detail.

 
5.
During training and working period, the seller shall provide necessities needed
for technical training, design liaison and for factory inspection such as test
instruments, tools, technical materials, drawings, parameter data, uniforms,
protective tools and proper offices.

 
6.
The seller shall provide round-trip tickets, housing, food and transportation
tools to the buyer’s technicians, with relevant fees assumed by the seller. If
the seller provides training abroad, it shall provide medical insurance for the
buyer’s technicians during the period abroad. During the period from the buyer’s
technician’s arrival and departure from the destination countries, the seller
shall pay 180 U.S. dollars living fees including accommodation fees etc. to the
buyer’s technicians, i.e. the accommodation and food fees of the buyer’s
technicians during this period shall be assumed by the seller and directly paid
according to this standard. If the training is made at home, the living fee for
each person per day is RMB 300 Yuan.


 
 

--------------------------------------------------------------------------------

 

7.
The seller shall assist the buyer’s technicians to apply for visa for entering
and departing from the seller’s country.

 
8.
The seller shall take necessary measures to guarantee the safety of the buyer’s
technicians in its facilities (office, work shop and training centre) during
working days and the period of visiting wind farm and wind generator parts
factory arranged by the seller. If the buyer’s employees are sick or have
accidents during the training period in the seller’s factory, the buyer shall
actively take measures to take care or help, but the liabilities and fees are
assumed by the buyer.

 
9.
During the technical training period, for the theoretical leaning in classroom,
the seller will provide related learning materials and teaching materials to the
buyer.


 
 

--------------------------------------------------------------------------------

 
 
Appendix 7: Delivery schedule of contractual equipments and project schedule
 
No.
 
Contents
 
Seller schedule
 
Remarks
1
 
Micro-location selection
 
The 4th week after signing the contract
 
The Seller will confirm the micro-location selection scheme put forward by the
Buyer
2
 
Provide foundation design for wind generator
 
The 4th week after signing the contract
 
The Seller will carry out technical exchange with the Buyer
3
 
Provide detailed tower manufacturing information
 
The 4th week after signing the contract
       
First liaison meeting
 
The 7th week after signing the contract
   
4
 
Second liaison meeting
 
The 8th week after signing the contract
       
Third liaison meeting
 
The 12th week after signing the contract
   
7
 
First batch of equipment
 
Deliver goods before December 31, 2007, deliver 2 system every 7 working days
   
9
 
Equipment hoisting, installation completed
 
First batch on March 10, 2008
   
10
 
Equipment commissioning, start commissioning
 
First batch on March 11, 2008
   
11
 
Second batch of equipment
 
Goods arrival before June 30, 2008
Goods delivery plan will be informed by the Buyer
           
1 month after the completion of equipment commissioning
           
3 months after the completion of equipment commissioning
   
12
 
Regular maintenance
 
6 months after the completion of equipment commissioning
           
12 months after the completion of equipment commissioning
           
18 months after the completion of equipment commissioning
           
24 months after the completion of equipment commissioning
   

 
Appendix 8 Inspection standard and method
 
1.
inspection and test plan

 
The seller shall provide equipment quality control and test plan and equipment
inspection standard to the buyer. The test plan includes all quality controls to
be adopted on parts and the whole machine during the process of part production,
assembly, transport, installation, adjustment and reliability operation. Plan
timetable is to be listed and test plan shall list the test contents about major
suppliers, sub-contractors or independent test organizations.

 
 

--------------------------------------------------------------------------------

 

2.
Factory inspection

 
 
·
The seller must strictly inspection and test production connection within
factory. The contractual equipment provided by the seller must be issued with
quality certificate, inspection record and test report, and as an assembling
part of quality proving documents for delivery.

 
·
The scope of inspection includes raw materials and factory entrance of elements
and parts, component processing, assembly, test until factory acceptance.

 
·
The buyer has the right to participate in the inspection of major parts and wind
generator assembly process at the production site of the seller.

 
·
The seller shall provide assembly experiment of each wind generator, acceptance
report of ex-factory and adjustment report in factory.

 
·
The seller is obligatory for providing quality certificate and technical
documents of the complete machine and parts to the buyer.

 
3.
On-site inspection

 
On-site inspection refers to the wind generator equipment inspection upon
arriving the buyer’s shipping port and installation site.
 
 
·
After the equipment is transported to the shipping port of the buyer, both the
seller and the buyer shall inspection whether the external packing is damaged.
The seller is responsible for repairing in case of damage.

 
·
The seller’s equipment packing must meet the requirement for domestic land
transportation to the arranged site. The seller shall assume the fees if it does
not meet the transport conditions. After the equipment is transported to the
installation site of the buyer, both parties jointly inspection whether the
external packing is damaged. The seller shall assume the penalty if the damage
is not caused by transport.

 
·
After the equipments arrive at the site and inspectioned through custom and
commercial department, both parties inspection components of wind generator and
sign the recording table of delivery situation.

 
·
If situations such as wrong types or shortage of equipments are found, all the
liabilities are born by the seller.

 
·
After completing equipment hoisting, the seller’s employees are responsible for
installation and adjustment of wind generators. The seller shall perform the
adjustment with the participation of the buyer’s employees. After adjustment is
completed, the seller shall sign on the adjustment report and submit it to the
buyer, and inform the buyer of the completion and that the 360-hour reliability
operation may be conducted.

 
4.
Reliability operation

 
 
·
After the completion of debugging, single wind generator shall begin within 5
days the reliability operation for 360 hours. If reliability operation is not
made after 5 days, the buyer will consider that this equipment is not qualified.

 
·
The standard of reliability operation is that single wind generator runs
consecutively, stably, safely and unfailingly for 360 hours. Wind generator’s
automatic and customized remote restoration and manual restoration needing no
repairing or replacement for any part are allowed during this period. Any
shutdown through the above mentioned restoration can later be re-run will not be
considered as failure, but the accumulated shutdown time through restoration
correction may not exceed 6% of the time for reliability operation.


 
 

--------------------------------------------------------------------------------

 

 
·
During reliability operation period, the accumulative power-generating time of
wind generator shall not be less than 180 hours. If the time is not sufficient,
the reliability operation will extend to 180 hours for accumulated
power-generating time, but the extended time does not exceed 240 hours at most.

 
·
During reliability operation period, any failure of the seller’s equipment shall
not appear (i.e. after shutdown, wind generator can not be re-run through
restoration without repairing or replacement of components.) once failure
appears, the reliability running time will be re-recorded.

 
·
After each set passes consecutive 360-hour unfailing consecutive stable running,
the buyer, the seller and the final user will sign pre-acceptance certificate of
this set to prove that this set has passed the inspection of reliability
operation.

 
·
If reliability of any set does not reach all the indexes and requirements
specified in the contract, the seller shall repair or replace immediately and
this set will be re-tested for reliability operation. When the unit re-reaches
the indexes and requirements for reliability operation pre-acceptance, the buyer
signs “passed” certificate on the pre-acceptance certificate.


 
 

--------------------------------------------------------------------------------

 

Appendix 9 Inspection of power curve and availability
 
I. Inspection of power curve
 
1. Power curve
 
See the following table for the guaranteed power curve of this contract by the
seller. This power curve is based on standard air density 1.225 kg/m3.
 
Wind speed m/s
 
Power kW
4
 
0
5
 
24
6
 
110
7
 
210
8
 
326
9
 
450
10
 
586
11
 
722
12
 
838
13
 
928
14
 
989
15
 
1024
16
 
1038
17
 
1037
18
 
1030
19
 
1021
20
 
1011
21
 
1003
22
 
996
23
 
991
24
 
989
25
 
989

 
2. Calculation and inspection method for power curve of wind generator
 
During the quality guarantee period, the seller’s guarantee value on power curve
is more than or equal to 95% of the calculated amount of power generation on the
basis of guaranteeing the power curve.
 
If the buyer has questions about the power curve of any set, it has the right to
raise the question in the quality guarantee period and to measure the power
curve by employing an internationally famous test organization (such as Garrad
Hassan, PB Power or MEASNET member) according to the IEC 61400-12 standard on
its own expenses. This test shall not affect the proceeding of quality guarantee
period. If the result of the test shows that the set does not reach the
guaranteed value on power curve:

 
 

--------------------------------------------------------------------------------

 

 
·
The seller shall compensate the buyer the fees for conducting the power curve
test.

 
·
The seller shall pay penalty for not reaching the guaranteed power curve value
to the buyer in accordance with article 10.12 of the contract.

 
Formula for validating guaranteed power curve value:
 
                                                    Validating generating
capacity (S) (unit: KW/H)
 
Actual guaranteed value (W) = —————————————  ×100%
 
                                                    Guaranteed generating
capacity (S) (unit: KW/H)
 
Validating generating capacity (S) = wind frequency (WF) for calculating
generating capacity × power curve value validated by a third party
 
Guaranteed generating capacity (B) = wind frequency (WF) for calculating
generating capacity × power curve value validated by the seller.
 
Calculation of power amount shall be conduced with EXCEL or ALWIN. Wind
frequency used for calculating power amount use vibound distribution or on-site
actual wind frequency (wind measuring data require no less than one year)
approved by both parties. This calculation shall be made by an independent
authentification organization.
 
II. Inspection of availability
 
During quality guarantee period, the seller’s guarantee value for availability
is more than or equal to 97%.
 
1. Calculation of availability
 
The formula for calculating availability is as follows:
 
[formula.jpg]  
× 100%, 

 
Among which
 
A      availability [%]
 
P       statistical time part after modification The time part is the Gregorian
calendar year, i.e. 8760 hours for general year and 8784 hours for leap year.
 
T       Total shutdown time, total shutdown time within P.
 
N       shutdown time not caused by the seller
 
N
Definition (for shutdown time not caused by the seller)

 
 
·
Grid interruption and invalidity besides normal grid parameters

 
·
Grid shutoff within plan

 
·
Failure of main transformer (if within the buyer’s scope of supply)

 
·
Maintenance (24 hours/year at most)

 
·
Test or expert study required by the buyer

 
·
Measurements proposed or required by the buyer


 
 

--------------------------------------------------------------------------------

 

 
·
Shutdown of generator system caused by official requirements (such as noise
class, flickering shadow.

 
·
Icing

 
·
Wind speed lower than cut-in wind speed

 
·
Wind speed higher than cut-in wind speed

 
·
Any shutdown caused by the buyer

 
·
Shutdown caused by the remote liaison problems within the obligation of the
buyer

 
·
Lightening

 
·
Deliberate destroy or malicious damage

 
·
Storm

 
·
Environmental conditions beyond situations specified by “wind farm climate”
documents

 
·
Stealing and theft

 
·
Strike, rebellion, domestic riot and civil war whether stated in advance or not

 
·
Earthquake and flood

 
·
External fire and explosion

 
·
Impact and crash caused by aircraft or other falling objects

 
·
Casting loose of cable

 
·
Self-test of system


 
 

--------------------------------------------------------------------------------

 

Appendix 10 Special tools, spare parts and expandables
 
1. List of special tools (RMB Yuan)
 
Name 
 
Name 
 
Specification
   
Quantity
 
Unit 
 
Unit price
   
Total price
 
1
 
Flat sling
 
3T-5 m
      2  
Piece
    460       920  
2
 
Prolonged nylon sling
 
10T-20M
      2  
Piece
    4,800       9,600  
3
 
Flat sling
 
10T-10M
      2  
Piece
    2,800       5,600  
4
 
Lifting wire rope
 
30T*5M
      4  
Piece
    1,200       4,800  
5
 
Hydraulic torque wrench
 
HYTORC
      1  
Set
    180,000       180,000  
6
 
Electric torque wrench
 
Makita 6910
      2  
Set
    5,400       10,800  
7
 
Manual torque wrench
 
700-2000N.M
      1  
Set
    1,800       1,800  
8
 
Manual torque wrench
 
350-1000N.M
      1  
Set
    1,500       1,500  
9
 
19mm sleeve head
 
3/4"24mm
      2  
Piece
    38       76  
10
 
19mm sleeve head
 
3/4"27mm
      2  
Piece
    39       78  
11
 
19mm sleeve head
 
3/4"30mm
      2  
Piece
    43       86  
12
 
19mm sleeve head
 
3/4"32mm
      2  
Piece
    45       90  
13
 
19mm sleeve head
 
3/4"36mm
      2  
Piece
    53       106  
14
 
19mm sleeve head
 
3/4"41mm
      2  
Piece
    59       118  
15
 
25mm sleeve head
 
1"32mm
      2  
Piece
    45       90  
16
 
25mm sleeve head
 
1"36mm
      2  
Piece
    53       106  
17
 
25mm sleeve head
 
1"41mm
      2  
Piece
    59       118  
18
 
25mm sleeve head
 
1"46mm
      2  
Piece
    75       150  
19
 
Blade protective tool
 
DW-T-B001
      1  
Piece
    11,000       11,000  
20
 
Slinger
 
10t
      4  
Piece
    12,000       48,000  
21
 
Special hoisting tool for tower frame
 
DW-T-T001
      2  
Piece
    10,000       20,000  
22
 
Special hoisting tool for nacelle
 
DW-T-N001
      4  
Piece
    15,000       60,000  
23
 
Back safety belt
          10  
Suit
    6,000       60,000  
Total
                                415,038  

 
2. List of spare parts (RMB Yuan)
 
S.N.
 
Equipment name
 
Unit
 
Quantity
   
Price
 
1
 
Spare part kits for control system, each set contains:
 
Set
    1       56,000      
Wind speed sensor and shielding cable
        4              
Wind direction sensor and shielding cable
        4              
WP 3000 computer
        1          
2
 
Electric spare part kits, each set includes:
 
Set
    1       43,000      
Breaker
        1              
Soft connection parts of power grid
        1              
Capacitor and contactor
        1          


 
 

--------------------------------------------------------------------------------

 
 

   
Induction sensor
        6            
Fuse (of different categories)
        6            
Motor contactor
        2            
Protective device for motor overload
        4            
Soft starter of motor
        4            
Protective device for motor short-circuit
        4            
Relay
        4        
3
 
Spare part kits for yawing system, each set contains:
 
Set
    1       21,000      
Hydraulic station of yawing system
        1          
4
 
Spare part kits for hydraulic mechanism, each set contains
 
Set
    1       43,000      
Wheel hub hydraulic station
 
Piece
    1          
5
 
Other spare part kits, each set includes:
 
Set
    1       24,000      
Safe valve of blade tip
        10              
Rotation coupling device of blade tip
        1              
Water pump
        1              
Oil pump of main gear
        1              
Brake pad
        4              
Brake block including sensor
        1          
Total
                    187,000  

 
3. Consumables list (RMB Yuan)
 
No.
 
Name.
 
Model
 
Unit
 
Quantity
   
Price/unit
   
Price
 
1
 
Hydraulic oil
 
SHC 524
 
Barrel
    20       250       5,000  
2
 
grease used for generator
 
Mobiltemp 1
 
Barrel
    10       300       3,000  
3
 
Grease used for yawing bearing
 
Mobilux EP2
 
Barrel
    10       300       3,000  
4
 
Master gear lubricant
 
SHC 632
 
Barrel
    20       180       3,600  
5
 
Master gear lubricant filter
 
DW-HP-4019
 
Set
    4       1,800       7,200  
6
 
Yawing lubricant filter
 
DW-HP-4020
 
Set
    4       3,000       12,000  
7
 
Wheel hub hydraulic oil filter
 
DW-HP-4021
 
Set
    4       3,000       12,000  
8
 
Elastic component of oscillation bearing
 
DW-HP-4022
 
Set
    8       11,300       90,400  
Total
      125,200  


 
 

--------------------------------------------------------------------------------

 
 
Appendix 11: Acceptance certificate form
 
Guoce DW1.0/56 Type Wind Turbine Generator System
 
Acceptance Certificate
 
Wind Turbine Generator System Model
 
DW1.0/56

     
No. of Ex-factory
  
Date of Ex-factory

 
Manufacturer: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Project title: Longjiang Wind Farm
 
Guoce Nord DW1.0/56 type Wind Turbine Generator System is manufactured by Wuhan
Guoce Nordic New Energy Co., Ltd. and is responsible for the installation
guidance and commissioning, since the date of commissioning completion, it will
undergo 500h commissioning. The Wind Turbine Generator System will enter into
quality warranty, and then the Seller will not be responsible for the operation
and maintenance responsibility. After the certificate is signed by
representatives of both Buyer and Seller, it will have the legal force, both
Buyer and Seller should implement strictly.
 
Seller’s representative:
 
Buyer’s representative:
     
Date:
  
Date:


 
 

--------------------------------------------------------------------------------

 